Exhibit 10.1

Sale and Purchase Agreement

relating to Kreyenborg and BKG

between

Mr. Jan-Udo Kreyenborg

Pröbstingstrasse 32, D-48157 Münster, Federal Republic of Germany

Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG

c/o Mr. Jan-Udo Kreyenborg, Pröbstingstrasse 32, D-48157 Münster,

Federal Republic of Germany

- hereinafter sometimes individually referred to as “Seller”

and collectively referred to as “Sellers”-

and

Kreyenborg Verwaltungs-GmbH

c/o Mr. Jan-Udo Kreyenborg, Pröbstingstrasse 32, D-48157 Münster,

Federal Republic of Germany

and

Nordson Corporation

28601 Clemens Road, Westlake, Ohio 44145, United States of America

- hereinafter sometimes referred to as “Buyer” and/or as “Guarantor”-

- The Sellers, the Buyer (and the Guarantor, as the case may be)

and Kreyenborg Verwaltungs-GmbH hereinafter

individually referred to as “Party”, and collectively as “Parties”-



--------------------------------------------------------------------------------

Table of Contents

 

   Preamble    9

Section 1        

   Corporate Ownership/Structure    10

Section 2

   Sale and Transfer of Shares and Assets; Closing    14

Section 3

   Specific Provisions regarding the Sale of Assets    21

Section 4

   Conditions Precedent, Merger Control    24

Section 5

   Purchase Price    29

Section 6

   Guarantees with respect to the Shares and the Companies    34

Section 7

   Guarantees with respect to the Assets    56

Section 8

   Legal Consequences of a Breach of Guarantees    59

Section 9

   Taxes and Other Public Impositions    66

Section 10

   Guarantees of the Buyer    74

Section 11

   Other Duties; Legal Relationship Following Execution of the Agreement    75

Section 12

   Confidentiality    80

Section 13

   Covenant not to Compete    81

Section 14

   Non-Solicitation    82

Section 15

   Names of the Companies, Product Names and Domain Names    83

Section 16

   Forgotten Assets    85

Section 17

   Loans to Shareholders; Collaterals    85

Section 18

   Agreements to be executed prior to or at Closing; Current Account; Transfer
of Pension Obligation    86

Section 19

   Exclusion and Waiver of all Other Claims, Specific Indemnification    89

Section 20

   Liability Cap    90

Section 21

   Taxes and Costs    91

Section 22

   Designation of new Buyer(s); Guarantee of Ultimate Parent    92

Section 23

   No right to set-off; Liability of the Sellers; Transfer of Rights and
Obligations; Exercise of Rights; Payments by the Sellers as Reduction of the
Purchase Price    93

Section 24

   Confidentiality; Statements to the Press    95

Section 25

   Notices    95

Section 26

   Arbitration    98

Section 27

   Miscellaneous    99

 

2 | 100



--------------------------------------------------------------------------------

List of Annexes

 

Annex

  

Content

Annex 1.7            

   List of Assets and Business Contracts

Annex 1.9

   Chart/Corporate Structure of the Kreyenborg/BKG Group

Annex 2.12.2

   Transfer agreement relating to the transfer of the Shares held by Mr. Theodor
Bruckmann in BKG Bruckmann & Kreyenborg Granuliertechnik GmbH

Annex 2.12.3

   Shareholders’ resolutions (Gesellschafterbeschlüsse) of Kreyenborg GmbH and
BKG Bruckmann & Kreyenborg Granuliertechnik GmbH, approving the transfer of the
Shares

Annex 2.12.4

   Transfer agreement (template), relating to the transfer of the Assets and
Business Contracts

Annex 2.12.9

   Transfer agreement, relating to the transfer of the partnership interest in
Kreyenborg America LP

Annex 2.12.10

   Agreement relating to the termination of the lease agreement (Pachtvertrag)
between Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG and Kreyenborg
GmbH (relating to the premises at Coermühle/Münster and the Assets) as of
Closing (to be replaced by a new lease agreement with respect to the premises
Coermühle/Münster as set out in Annex 2.12.14)

Annex 2.12.11

   Agreement relating to the termination of the lease agreement between BKG
Bruckmann & Kreyenborg Granuliertechnik GmbH and BKI Grundbesitz GmbH & Co. KG
(relating to the premises at Hessenweg/Münster) as of Closing (to be replaced by
a new lease agreement as set out in Annex 2.12.15)

Annex 2.12.12

   Long term lease agreement between Kreyenborg GmbH and Kreyenborg Verwaltungen
und Beteiligungen GmbH & Co. KG, relating to the premises at Coermühle/Münster
used by Kreyenborg GmbH

Annex 2.12.13

   Long term lease agreement between BKG Bruckmann & Kreyenborg Granuliertechnik
GmbH and BKI Grundbesitz GmbH & Co. KG, relating to the premises at
Hessenweg/Münster used by BKG Bruckmann & Kreyenborg Granuliertechnik GmbH

Annex 2.12.14

   Consultancy agreement (Beratervertrag) between Mr. Jan-Udo Kreyenborg and
Kreyenborg GmbH

Annex 2.12.15

   Existing pension obligation of Kreyenborg GmbH to Mr. Jan-Udo Kreyenborg

Annex 2.12.16

   Bank Guarantee 1 (relating to claims except claims for Taxes under Section 9)

Annex 2.12.17

   Bank Guarantee 2 (relating exclusively to claims for Taxes under Section 9)

Annex 2.12.18

   Supply agreements between Kreyenborg Plant Technology GmbH & Co. KG and
Bruckmann Steuerungstechnik GmbH on the one side, and Kreyenborg GmbH and BKG
Bruckmann & Kreyenborg Granuliertechnik GmbH on the other side

 

3 | 100



--------------------------------------------------------------------------------

Annex

  

Content

Annex 2.12.19                

   Licence agreements between Kreyenborg Verwaltungen und Beteiligungen GmbH &
Co. KG on the one side, and Kreyenborg GmbH and BKG Bruckmann & Kreyenborg
Granuliertechnik GmbH on the other side, with respect to the JONYX software

Annex 2.12.21

   Shareholders’ resolutions of Kreyenborg GmbH and BKG Bruckmann & Kreyenborg
GmbH, relating to the discharge of Mr. Jan-Udo Kreyenborg and Mr. Theodor
Bruckmann as managing directors

Annex 2.12.22

   Shareholders’ resolutions of Kreyenborg, Inc., and Kreyenborg America LP

Annex 5.1

   Allocation of the Purchase Price

Annex 5.2.1

   Details of the loans granted by any of the Companies to other companies of
the Kreyenborg/BKG-Group

Annex 5.2.2

   Details of the lease amount not allocated to the real estate used by
Kreyenborg GmbH (Coermühle/Münster)

Annex 5.3.1

   Documents relevant for the calculation of the Purchase Price at Closing

Annex 5.4

   Details of the bank account of Mr. Jan-Udo Kreyenborg (as account for payment
of the Purchase Price after adjustments and deductions as provided for under
Section 5.2)

Annex 6.1.3 (i)

   Corporate Documents/German Companies (transcripts of the commercial register,
list of shareholders, articles of association)

Annex 6.1.3 (ii)

   Corporate Documents/US Companies (certificate of incorporation, by-laws/
partnership agreement and certificate of good standing)

Annex 6.1.5 (i)

   2012 Financial Statements

Annex 6.1.5 (ii)

   Management Accounts

Annex 6.1.6 (ii)

   Loans

Annex 6.1.7 (ii)

   Lease agreements (Leased Real Estate)

Annex 6.1.8 (i)

   Machines possibly to be replaced

Annex 6.1.9 (i)

   IP Rights

Annex 6.1.9 (ii)

   License agreements with respect to Owned IP Rights

Annex 6.1.9 (vi)

   Own IP Rights challenged or threatened in writing

Annex 6.1.9 (vii)

   Patent infringements

Annex 6.1.9 (viii)

   Payments to inventors (Erfindervergütungen)

Annex 6.1.11

   Insurance policies

Annex 6.1.12 (i) (a)

   Litigation regarding the Companies

Annex 6.1.12 (i) (b)

   Ligation regarding the Companies announced in writing

Annex 6.1.13 (iv)

   Obligations to any person or entity located in countries in which trade is
currently not permitted under U.S. law

 

4 | 100



--------------------------------------------------------------------------------

Annex

  

Content

Annex 6.1.14 (i)    List of employees

Annex 6.1.14 (iii)

   Remuneration of Mr. Kreyenborg and Mr. Bruckmann as managing directors

Annex 6.1.14 (vi)

   Collective bargaining agreements

Annex 6.1.14 (x)

   Benefit Plans

Annex 6.1.14 (xi)

   Funding Plans

Annex 6.1.20

   Arrangement with key employees of the Companies regarding a performance bonus
with a view to the transaction contemplated hereunder

Annex 7.1.2

   Litigation regarding the Assets

Annex 7.1.3 (i)

   IP Rights (as part of the Assets)

Annex 7.1.3 (ii)

   License agreements with respect to Owned IP Rights (as part of the Assets)

Annex 7.1.3 (vi)

   IP Rights (as parts of the Assets) challenged or threatened in writing

Annex 8.2.1 (i)

   Disclosed Documents (additional disclosures)

Annex 9.5 (ii)

   Understanding with the Tax authorities regarding the current value
depreciation (Teilwertabschreibung) of trade liabilities of Kreyenborg, Inc.

Annex 9.5 (iii)

   Understanding with the Tax authorities regarding the payment of lease amounts
by Kreyenborg GmbH to Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG

Annex 15.2 (a)

   Name and logo “Kreyenborg”

Annex 15.2 (b)

   List of domains

Annex 15.3

   License Agreement

Annex 17.2 (i)

   Guarantees issued by Kreyenborg GmbH in favour of other companies of the
Kreyenborg/BKG-Group (to be released following Closing)

Annex 17.2 (ii)

   Guarantees issued by BKG Bruckmann & Kreyenborg Granuliertechnik GmbH in
favour of other companies of the Kreyenborg/BKG-Group (to be released following
Closing)

Annex 18.6

   Agreements between the Companies and the Sellers and/or Mr. Theodor Bruckmann
and their affiliated companies which will be terminated at Closing

Annex 23.7

   Consent of Mrs. Elisabeth Maria Kreyenborg according to Section 1365 German
Civil Code (BGB) (obtained as a matter of precaution only)

 

5 | 100



--------------------------------------------------------------------------------

List of Definitions

 

“2012 Financial Statements”    Section 6.1.5 (i) “Affiliates”    Section 2.12.20
“Agreement”    Preamble “Antitrust Authorities”    Section 4.3.2 “Antitrust
Laws”    Section 4.3.2 “Assets”    Section 2.4 (i) “Bank Guarantee 1”    Section
5.5.1 (i) “Bank Guarantee 2”    Section 5.5.2 (i) “Bank Guarantees”    Section
5.5.3 (i) “Base Purchase Price”    Section 5.1 “Benefit Plans”    Section 6.1.14
(x) “BKG Business”    Preamble “Breach”    Sections 8.1.1 and 8.1.2 “Breach
Notice”    Section 8.3 “Business”    Preamble “Business Contracts”    Section
2.4 (ii) “Business Day”    Section 27.3 “Buyer”    Cover page “Buyer Conditions”
   Section 4.1.2 “Buyers Appointed Tax Advisor”    Section 9.6.2 “Circumstances”
   Section 4.1.2 (i) “Closing”    Section 2.11 “Closing Actions”    Section 2.12
“Closing Date”    Section 2.11 “Closing Protocol”    Section 2.12.26 “Closing
Statement”    Section 5.3.1 “Company”/“Companies”    Section 1.8 “Competitive
Business Activity”    Section 13.1 “Company Know-how”    Section 6.9.1 (ii)
“Contracts”    Section 2.4 (ii) “Corporate Documents”    Section 6.1.3 “Customer
Orders”    Section 6.1.13 (ii) “Damages”    Section 8.1.4 “Data Room CD-ROMs”   
Section 8.2.3

 

6 | 100



--------------------------------------------------------------------------------

“Data Room Documents”    Section 8.2.1 (ii) “Date of Signing”    Section 2.7
“Defendant”    Section 8.10.1 “Disclosed Information”    Section 8.2.1 (ii)
“Effective Date”    Section 2.5 “Employees”    Section 6.1.14 (i) “Financial
Statements”    Section 6.1.5 (ii) “Funding Plans”    Section 6.1.14 (xi) “GAAP”
   Section 6.1.5 (i) “Governmental Authorities”    Section 4.3.2 “Guarantees”   
Section 17.2 “Guarantor”    Cover page “Indemnifiable Tax”    Section 9.6.1 “IP
Assets”    Section 7.1.3 (i) “IP Rights”    Section 6.1.9 (i) “KBG Names”   
Section 15.3 “Knowledge of the Sellers”    Section 8.4 “Kreyenborg Business”   
Preamble “Leakage”    Section 6.1.18 “Leased Real Estate”    Section 6.1.7 (ii)
“Liability Cap”    Section 20.1 “License Agreement”    Section 15.3 “Liens”   
Section 6.1.4 (iv) “Litigation”    Section 6.1.12 (i) “Management Accounts”   
Section 6.1.5 (ii) “Material Adverse Effect”    Section 4.1.2 (i) “Material
Agreements”    Section 6.1.13 (i) “Mutual Condition”    Section 4.1.1 “Owned IP
Rights”    Section 6.1.9 (i) “Party”/“Parties”    Cover page “Permits”   
Section 6.1.10 (i) “Proprietary Information”    Section 12.1 “Purchase Price”   
Section 5.2 “Relevant Date”    Sections 5.5.1 (i) and 5.5.2 (ii) “Restricted
Territory”    Section 13.1 “Records”    Section 2.4 (i) “Seller”/“Sellers”   
Cover page “Sellers Appointed Tax Advisor”    Section 9.6.2 “Sellers Conditions”
   Section 4.1.3

 

7 | 100



--------------------------------------------------------------------------------

“Shares”    Section 1.8 “Signing Date”    Section 2.7 “Signing”    Section 2.7
“Supplier Orders”    Section 6.1.13 (ii) “Tax Audit”    Section 9.6.1 “Tax
Damages”    Section 9.3.1 “Tax Return”    Section 9.1.2 “Taxes”    Section 9.1.1
“Taxing Authority”    Section 9.1.2 “Third Party Claim”    Section 8.10.1 “VAT”
   Section 5.6 “VAT Tax Group”    Section 9.2 (viii)

 

8 | 100



--------------------------------------------------------------------------------

Preamble

WHEREAS, Kreyenborg GmbH with registered offices at Münster, Westphalia, Federal
Republic of Germany, itself and by its subsidiaries Kreyenborg, Inc. and
Kreyenborg America LP in the United States of America, is active in the
development, production and sale of filtration systems, pump technology and
polymer valves (the “Kreyenborg Business”); and

WHEREAS, BKG Bruckmann & Kreyenborg Granuliertechnik GmbH with registered
offices at Münster, Westphalia, Federal Republic of Germany, is active in the
development, production and sale of pelletizing systems and centrifugal dryers
(the “BKG Business”); and

WHEREAS, Mr. Jan-Udo Kreyenborg as an ultimate shareholder of BKG Bruckmann &
Kreyenborg Granuliertechnik GmbH and as the ultimate shareholder of Kreyenborg
GmbH intends to sell the Kreyenborg Business and the BKG Business (jointly
referred to as the “Business”) by a sale of 100 % of the shares in Kreyenborg
GmbH (including the shares in Kreyenborg, Inc. and Kreyenborg America LP) and in
BKG Bruckmann & Kreyenborg Granuliertechnik GmbH (including the minority shares
held by Mr. Theodor Bruckmann in BKG Bruckmann & Kreyenborg Granuliertechnik
GmbH) as well as certain Assets pertaining to the Business as specifically set
out in this Agreement; and

WHEREAS, Nordson Corporation is a company organized under the laws of Ohio,
United States of America, with offices at Westlake, Ohio, United States of
America, being active, inter alia, in the development, production and sale of
differentiated products and systems used for precision dispensing of adhesives,
coatings, sealants, biomaterials, fluids and other materials, plastic extrusion
and injection molding, electronics testing and inspecting, and surface
preparation; and

WHEREAS, Nordson Corporation (either itself or by its subsidiaries to be
designated prior to Closing), is interested to acquire the Shares and Assets as
set out in this Agreement; and

WHEREAS, the real estate (betriebsnotwendiger Grundbesitz) used by Kreyenborg
GmbH in Münster is currently leased from Kreyenborg Verwaltungen und
Beteiligungen GmbH & Co. KG, and the real estate (betriebsnotwendiger
Grundbesitz) used by BKG Bruckmann & Kreyenborg Granuliertechnik GmbH in Münster
is currently leased from BKI Grundbesitz GmbH & Co. KG; and

 

9 | 100



--------------------------------------------------------------------------------

WHEREAS, the aforesaid Companies shall continue leasing the aforementioned real
estate following Closing under long-term lease agreements at market terms and
conditions and as more specifically set out in this Agreement; and

WHEREAS, with effect as of the Closing, Mr. Jan-Udo Kreyenborg and Mr. Theodor
Bruckmann will resign as managing directors of Kreyenborg GmbH and of BKG
Bruckmann & Kreyenborg Granuliertechnik GmbH;

NOW, THEREFORE, the Parties hereby enter into and agree upon this sale and
purchase agreement (the “Agreement”):

Section 1

Corporate Ownership/Structure

 

1.1 Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG and Kreyenborg
Verwaltungs-GmbH

Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG is a limited partnership
(Kommanditgesellschaft) organized under the laws of the Federal Republic of
Germany with registered offices at Münster (Federal Republic of Germany) and
registered with the commercial register (Handelsregister) of the lower court
(Amtsgericht) of Münster under HRA 1140. Mr. Jan-Udo Kreyenborg is the sole
limited partner (Kommanditist) of Kreyenborg Verwaltungen und Beteiligungen
GmbH & Co. KG. The sole general partner (Komplementär) of Kreyenborg
Verwaltungen und Beteiligungen GmbH & Co. KG is Kreyenborg Verwaltungs-GmbH with
registered offices at Münster and registered with the commercial register
(Handelsregister) of the lower court (Amtsgericht) of Münster under HRB 4406.

 

1.2 Kreyenborg GmbH

Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG is the sole shareholder
of Kreyenborg GmbH, a limited liability company (Gesellschaft mit beschränkter
Haftung) organized under the laws of the Federal Republic of Germany with
registered offices at Münster (Federal Republic of Germany) and

 

10 | 100



--------------------------------------------------------------------------------

registered with the commercial register (Handelsregister) of the lower court
(Amtsgericht) of Münster under HRB 2197. The registered share capital
(Stammkapital) of the company amounts to nominal DM 500,000.00 in the aggregate.
The registered share capital is held by Kreyenborg Verwaltungen und
Beteiligungen GmbH & Co. KG and is divided as follows:

 

Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG:

  

One share (consecutive number 1) in the nominal amount of

     DM 500,000.00      

 

 

 

Registered share capital:

     DM 500,000.00      

 

 

 

The aforesaid share has been set out in the list of shareholders
(Gesellschafterliste) dated 13 June 2005 which has been filed with the
commercial register. The aforesaid share has been fully paid in (voll
eingezahlt) and is non-assessable (keine Nachschußpflicht).

 

1.3 Branches of Kreyenborg GmbH

Kreyenborg GmbH has established branches (Zweigniederlassungen) in Malaysia and
Shanghai.

 

1.4 Kreyenborg, Inc.

Kreyenborg, Inc. is a company organized under the laws of the State of Georgia
with offices at Roswell, Georgia (United States of America). Kreyenborg, Inc. is
authorized to issue up to 500,000 shares of common stock, of which 500 shares
have been issued. The issued share capital of Kreyenborg, Inc., therefore,
consists of 500 shares of common stock with a par value of USD 1.00 each, which
are held by Kreyenborg GmbH.

 

1.5 Kreyenborg America LP

Kreyenborg America LP is a limited partnership organized under the laws of the
State of Georgia with offices at Roswell, Georgia (United States of America).
The partnership interest in Kreyenborg America LP is owned by Mr. Jan-Udo
Kreyenborg (as limited partner) and by Kreyenborg, Inc. as general partner as
follows:

 

11 | 100



--------------------------------------------------------------------------------

Mr. Jan- Udo Kreyenborg:

  

Interest as limited partner of 95 % with a capital contribution of

   USD  23,750.00   

Kreyenborg, Inc.:

  

Interest as general partner of 5 % with a capital contribution of

   USD 1,250.00      

 

 

 

Partnership interest (100 %):

   USD 25,000.00      

 

 

 

 

1.6 BKG Bruckmann & Kreyenborg Granuliertechnik GmbH

BKG Bruckmann & Kreyenborg Granuliertechnik GmbH is a limited liability company
(Gesellschaft mit beschränkter Haftung) organized under the laws of the Federal
Republic of Germany with registered offices at Münster (Federal Republic of
Germany) and registered with the commercial register (Handelsregister) of the
lower court (Amtsgericht) Münster under HRB 4292. The registered share capital
(Stammkapital) of BKG Bruckmann & Kreyenborg Granuliertechnik GmbH amounts to
nominal EUR 260,000.00 in the aggregate. The registered share capital is held by
Mr. Jan-Udo Kreyenborg and Mr. Theodor Bruckmann (and by the Company itself) and
is divided as follows:

 

Mr. Jan-Udo Kreyenborg:

  

One share (consecutive no. 3) in the nominal amount of

   EUR  104,000.00   

One share (consecutive no. 4) in the nominal amount of

   EUR 34,350.00   

One share (consecutive no. 5) in the nominal amount of

   EUR 35,300.00   

Mr. Theodor Bruckmann:

  

One share (consecutive no. 1.4) in the nominal amount of

   EUR 6,200.00   

One share (consecutive no. 2) in the nominal amount of

   EUR 52,000.00   

BGK Bruckmann & Kreyenborg Granuliertechnik GmbH:

  

One share (consecutive no. 1.3) in the nominal amount of

   EUR 28,150.00      

 

 

 

Registered share capital:

   EUR 260,000.00      

 

 

 

 

12 | 100



--------------------------------------------------------------------------------

The aforesaid shares have been set out in the list of shareholders
(Gesellschafterliste) dated 11 March 2013 and filed with the commercial
register. The aforesaid shares are fully paid in (voll eingezahlt) and are
non-assessable (keine Nachschußpflicht).

 

1.7 Assets

Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG is the owner of certain
assets (IP-rights and other fixed assets) pertaining to the Business as more
specifically set out in Annex 1.7.

 

1.8 Definition of “Companies” and “Shares”

BKG Bruckmann & Kreyenborg Granuliertechnik GmbH, Kreyenborg GmbH, Kreyenborg,
Inc. and Kreyenborg America LP are individually referred to as “Company”, and
collectively as “Companies”. The shares held by the relevant Seller or Company
in the Companies (including the partnership interests in Kreyenborg America LP
and including the Shares held by Mr. Theodor Bruckmann in BKG Bruckmann &
Kreyenborg Granuliertechnik GmbH sold hereunder, unless otherwise specified
herein) are jointly referred to as the “Shares”.

 

1.9 Chart/Corporate Structure

A chart showing the corporate structure of the entire Kreyenborg/BKG-Group
(including the Companies) as of June 2013 is attached hereto as Annex 1.9.

 

13 | 100



--------------------------------------------------------------------------------

Section 2

Sale and Transfer of Shares and Assets; Closing

 

2.1 Sale of the Shares in Kreyenborg GmbH

Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG hereby sells to the
Buyer, and the Buyer hereby purchases, subject to the terms and conditions of
this Agreement, the Share (consecutive number 1) held by Kreyenborg Verwaltungen
und Beteiligungen GmbH & Co. KG in Kreyenborg GmbH set out in Section 1.2 in the
nominal amount of DM 500,000.00.

 

2.2 Sale of the Shares in BKG Bruckmann & Kreyenborg Granuliertechnik GmbH

Mr. Jan-Udo Kreyenborg hereby sells to the Buyer, and the Buyer hereby
purchases, subject to the terms and conditions of this Agreement, the Shares
(consecutive numbers 3, 4 and 5) held by Mr. Jan-Udo Kreyenborg, and all Shares
held by Mr. Theodor Bruckmann (consecutive numbers 1.4 and 2) in BKG Bruckmann &
Kreyenborg Granuliertechnik GmbH set out in Section 1.6 in the aggregate nominal
amount of EUR 231,850.00.

 

2.3 Sale of the partnership interest held by Mr. Jan-Udo Kreyenborg in
Kreyenborg America LP

Mr. Jan-Udo Kreyenborg hereby sells to the Buyer, and the Buyer hereby
purchases, subject to the terms and conditions of this Agreement, the
partnership interest held by Mr. Jan-Udo Kreyenborg as limited partner in
Kreyenborg America LP set out in Section 1.5 corresponding to 95 % of the entire
partnership capital with a contribution pertaining to the partnership interest
sold under this Section 2.3 of USD 23,750.00.

 

2.4 Sale of Assets and Business Contracts

Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG hereby sells to the
Buyer, and the Buyer hereby purchases, subject to the terms and conditions of
this Agreement,

 

  (i)

all of the tangible and intangible assets held by Kreyenborg Verwaltungen und
Beteiligungen GmbH & Co. KG and used exclusively in the Business, including, but
not limited to, the assets as described in

 

14 | 100



--------------------------------------------------------------------------------

  Section 1.7 and listed on Annex 1.7 and all documents, files and information
relating to such assets that is inscribed on a tangible medium or that is stored
in an electronic or other medium and is retrievable in perceivable form (the
“Records”; and together with the respective tangible and intangible assets, the
“Assets”), and

 

  (ii) the contracts and agreements, commitments, orders and binding offers
(“Contracts”) entered into by Kreyenborg Verwaltungen und Beteiligungen GmbH &
Co. KG that relate exclusively to the Business, including, but not limited to,
the Contracts listed on Annex 1.7 and all Records related thereto (hereinafter
referred to as the “Business Contracts”).

 

2.5 Effective Date

The sale of the Shares shall take place with economic effect (mit
wirtschaftlicher Wirkung) as of 1 January 2013, 0.00 hours (the “Effective
Date”). The sale of the Assets and Business Contracts shall take place with
economic effect as of the Closing Date.

 

2.6 Rights and Obligations attached to the Shares; Dividends

The sale of the Shares includes all rights and obligations connected therewith,
including the right to participate in the profits and losses of the Companies
for periods from and including the business year 2012 and all subsequent
periods. Dividends for the business year 2011 and previous periods have been
distributed to the relevant Seller(s) or Companies, as the case may be, and are
not sold to the Buyer.

 

2.7 Changes of the Assets until Closing

The Assets shall (i) include all assets pertaining exclusively to the Business
and acquired by Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG in the
ordinary course of business between the date as of which Annex 1.7 specifying
the Assets has been prepared and Closing, and (ii) exclude any tangible items
lost, sold or disposed of since the date of signing of this Agreement (the “Date
of Signing”, “Signing” or “Signing Date”) through the Closing Date in the
ordinary course of business.

 

15 | 100



--------------------------------------------------------------------------------

2.8 Transfers and Assignments

 

2.8.1 Subject to the condition precedent (aufschiebende Bedingung) that the
Closing Protocol set out in Section 2.12.26 has been executed, Kreyenborg
Verwaltungen und Beteiligungen GmbH & Co. KG hereby transfers and assigns to the
Buyer (or to any new buyer designated by the Buyer in accordance with
Section 22.1, as the case may be) the Share (consecutive no. 1) in Kreyenborg
GmbH in the nominal amount of DM 500,000.00 as set out in Section 1.2, including
all rights pertaining to such Share as described in Section 2.6. The Buyer
hereby accepts the aforesaid transfer and assignment.

 

2.8.2 Subject to the condition precedent that the Closing Protocol set out in
Section 2.12.26 has been executed, Mr. Jan-Udo Kreyenborg hereby transfers and
assigns to the Buyer (or any new buyer designated by the Buyer in accordance
with Section 22.1, as the case may be) the Shares (consecutive nos. 3, 4 and 5)
in BKG Bruckmann & Kreyenborg Granuliertechnik GmbH in the aggregate nominal
amount of EUR 173,650.00 as set out in Section 1.6, including all rights
pertaining to such Shares as described in Section 2.6. The Buyer hereby accepts
the aforesaid transfer and assignment.

 

2.8.3 Subject to the condition precedent that the Closing Protocol set out in
Section 2.12.26 has been executed, Mr. Jan-Udo Kreyenborg hereby transfers and
assigns to the Buyer (or any new buyer designated by the Buyer in accordance
with Section 22.1, as the case may be) the partnership interest held by
Mr. Jan-Udo Kreyenborg in Kreyenborg America LP as set out in Section 1.5,
including all rights pertaining to such partnership interest as described in
Section 2.6. The Buyer hereby accepts the aforesaid transfer and assignment. The
aforesaid transfer and assignment shall be repeated and confirmed at Closing in
a form compliant with US legal requirements applicable to such transfer and
assignment.

 

2.8.4 The fulfilment of the conditions precedent set out in this Section 2.8
shall be evidenced by the Closing Protocol, notwithstanding the right of each
Party to submit any other evidence that the conditions precedent properly
occurred. The Parties are obliged to inform the acting notary without undue
delay if the conditions precedent have been fulfilled (and if the transfer of
the Share held by Mr. Theodor Bruckmann in BKG Bruckmann & Kreyenborg
Granuliertechnik GmbH has been effected) in order to enable the acting notary to
prepare and file updated versions of the relevant list of shareholders
(Gesellschafterlisten) with the electronic commercial register.

 

16 | 100



--------------------------------------------------------------------------------

2.9 Additional separate Transfer Agreements to be executed at Closing

The Shares held by Mr. Theodor Bruckmann in BKG Bruckmann & Kreyenborg
Granuliertechnik GmbH as set out in Section 1.6 in the aggregate nominal amount
of EUR 58,200.00, the Assets and the Business Contracts are not transferred by
virtue of this Agreement, but shall be transferred to the Buyer (or any new
buyer designated by the Buyer in accordance with Section 22.1, as the case may
be) by separate transfer agreements to be executed at the Closing Date.

 

2.10 Transfers to be effected concurrently against payment of the Purchase Price

The transfer of the Shares, the Assets and the Business Contracts shall in each
case become effective only concurrently (Zug um Zug) against full payment of the
Purchase Price as set forth in Section 5.

 

2.11 Closing

The consummation of the transactions contemplated hereunder shall take place on
the first Business Day of the month after which the Mutual Condition has been
satisfied, and each Buyer Condition and each Sellers Condition has been
satisfied or waived in accordance with the terms thereof; provided, however,
that if such Business Day is five or fewer Business Days prior to the end of
such month, the Closing shall take place on the first Business Day of the month
following the month the first Business Day of which would have been the relevant
Business Day according to the first sentence, or any other day mutually agreed
by the Buyer and the Sellers (the “Closing” or the “Closing Date”). Closing
shall take place at the offices of FRANZ RECHTSANWÄLTE
Partnerschaftsgesellschaft, Kaistrasse 16A, D-40221 Düsseldorf, Federal Republic
of Germany, or at such other time and/or place the Parties mutually agree.

 

2.12 Closing Actions

At Closing, the following actions shall be taken, and the following declarations
shall be made and received (the “Closing Actions”):

 

17 | 100



--------------------------------------------------------------------------------

  2.12.1 Submission of a nihil-obstat letter of the Federal Cartel Office
(Bundeskartellamt) or other evidence that the relevant time period has been
elapsed without any decision of the Federal Cartel Office by the Buyer;

 

  2.12.2 Delivery of the transfer agreement relating to the transfer of the
Shares held by Mr. Theodor Bruckmann in BKG Bruckmann & Kreyenborg
Granuliertechnik GmbH substantially as set out in Annex 2.12.2 and of the
written consent of Mr. Theodor Bruckmann to such transfer, with Mr. Bruckmann’s
signature certified by a notary public;

 

  2.12.3 Submission of shareholders’ resolutions (Gesellschafterbeschlüsse) of
BKG Bruckmann & Kreyenborg Granuliertechnik GmbH and Kreyenborg GmbH by which
the transfer of the Shares in these Companies contemplated under this Agreement
will be approved, substantially as set out in Annex 2.12.3;

 

  2.12.4 Execution of the transfer agreement relating to the Assets and Business
Contracts substantially as set out in Annex 2.12.4;

 

  2.12.5 Delivery of the share certificate, relating to the Shares in
Kreyenborg, Inc. owned by Kreyenborg GmbH;

 

  2.12.6 Resignation of Mr. Jan-Udo Kreyenborg as managing director of
Kreyenborg GmbH;

 

  2.12.7 Resignations of Mr. Jan-Udo Kreyenborg and Mr. Theodor Bruckmann as
managing directors of BKG Bruckmann & Kreyenborg Granuliertechnik GmbH;

 

  2.12.8 Resignation of Mr. Jan-Udo Kreyenborg as director, president and
treasurer of Kreyenborg, Inc.;

 

  2.12.9 Execution of a transfer agreement relating to the transfer of the
partnership interest in Kreyenborg America LP to the Buyer substantially in the
form as set out in Annex 2.12.9;

 

  2.12.10 Execution of a termination agreement contemplating the termination as
of the Closing Date of the operational lease agreement (Pachtvertrag) between
Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG and Kreyenborg GmbH,
substantially in the form set out in Annex 2.12.10;

 

18 | 100



--------------------------------------------------------------------------------

  2.12.11 Execution of a termination agreement, relating to a termination as of
the Closing Date of the lease agreement between BKG Bruckmann & Kreyenborg
Granuliertechnik GmbH and BKI Grundbesitz GmbH & Co. KG regarding the premises
used by BKG Bruckmann & Kreyenborg Granuliertechnik GmbH in Hessenweg/Münster,
substantially as set out in Annex 2.12.11;

 

  2.12.12 Execution of a long-term lease agreement between Kreyenborg
Verwaltungen und Beteiligungen GmbH & Co. KG and Kreyenborg GmbH, relating to
the premises used by Kreyenborg GmbH in Coermühle/Münster, substantially as set
out in Annex 2.12.12;

 

  2.12.13 Execution of a long-term lease agreement between BKI Grundbesitz
GmbH & Co. KG and BKG Bruckmann & Kreyenborg Granuliertechnik GmbH, relating to
the premises used by BKG Bruckmann & Kreyenborg Granuliertechnik GmbH in
Hessenweg/Münster, substantially as set out in Annex 2.12.13;

 

  2.12.14 Execution of a consultancy agreement (Beratervertrag) between
Mr. Jan-Udo Kreyenborg and Kreyenborg GmbH substantially as set out in Annex
2.12.14;

 

  2.12.15 Submission of documents evidencing that the existing pension
obligation of Kreyenborg GmbH to Mr. Jan-Udo Kreyenborg set out in Annex 2.12.15
has been transferred to another legal entity outside the Companies prior to
Closing against payment of an amount of EUR 1,401,731.00 by Kreyenborg GmbH to
such entity as provided for under Section 18.8;

 

  2.12.16 Submission of the Bank Guarantee 1 substantially as set out in
Annex 2.12.16;

 

  2.12.17 Submission of the Bank Guarantee 2 substantially as set out in
Annex 2.12.17;

 

19 | 100



--------------------------------------------------------------------------------

  2.12.18 Execution of supply agreements between Kreyenborg Plant Technology
GmbH & Co. KG and Bruckmann Steuerungstechnik GmbH on the one side, and
Kreyenborg GmbH and BKG Bruckmann & Kreyenborg Granuliertechnik GmbH on the
other side, as set out in Annex 2.12.18.

 

  2.12.19 Execution of licence agreements between Kreyenborg Verwaltungen und
Beteiligungen GmbH & Co. KG on the one side, and Kreyenborg GmbH and BKG
Bruckmann & Kreyenborg Granuliertechnik GmbH on the other side, with respect to
the JONYX software, substantially as set out in Annex 2.12.19;

 

  2.12.20 Execution of termination agreements, relating to the termination of
agreements between the Companies and the Sellers, Mr. Theodor Bruckmann and/or
any of their affiliated companies (verbundene Unternehmen) as defined in
Sections 15 et seq. of the German Stock Corporation Act (Aktiengesetz) -
“Affiliates”) as set out in Section 18.6 (other than the termination agreements
already included in Sections 2.12.10 and 2.12.11);

 

  2.12.21 Execution of shareholders’ resolutions (Gesellschafterbeschlüsse) of
Kreyenborg GmbH and BKG Bruckmann & Kreyenborg Granuliertechnik GmbH & Co. KG,
relating to an unqualified discharge (uneingeschränkte Entlastung) of
Mr. Jan-Udo Kreyenborg and Mr. Theodor Bruckmann as managing directors
(Geschäftsführer) of the aforesaid Companies for all periods up to and including
the Closing Date substantially as set out in Annex 2.12.21;

 

  2.12.22 Execution of a shareholders’ resolution of Kreyenborg, Inc., relating
to an unqualified discharge (uneingeschränkte Entlastung) of Mr. Jan-Udo
Kreyenborg as director, president and treasurer of Kreyenborg, Inc. and of
Kreyenborg America LP, relating to an unqualified discharge (uneingeschränkte
Entlastung) of Mr. Jan-Udo Kreyenborg as limited partner of Kreyenborg America
LP for all periods up to and including the Closing Date, substantially as set
out in Annex 2.12.22;

 

  2.12.23 Payment of the Purchase Price as adjusted in accordance with
Section 5.2 and less the amount of the loan, including interest accrued thereon,
granted by BKG Bruckmann & Kreyenborg Granuliertechnik GmbH to Mr. Theodor
Bruckmann as set out in Section 17.1;

 

20 | 100



--------------------------------------------------------------------------------

  2.12.24 Payment of the amount of the loan, including interest accrued thereon,
granted by BKG Bruckmann & Kreyenborg Granuliertechnik GmbH to Mr. Theodor
Bruckmann as set out in Section 17.1 by the Buyer to BKG Bruckmann & Kreyenborg
Granuliertechnik GmbH for the account of Mr. Theodor Bruckmann;

 

  2.12.25 Repayment of the loans by the relevant company of the
Kreyenborg/BKG-Group to the relevant Company as set out in Section 5.2.1;

 

  2.12.26 Execution by all Parties of a written document (the “Closing
Protocol”) confirming that (i) the Mutual Condition has been fulfilled; (ii) all
Buyer Conditions and all Sellers’ Conditions have been fulfilled or waived;
(iii) all Closing Actions have been performed or waived; and (iv) the Closing
has occurred.

Section 3

Specific Provisions regarding the Sale of Assets

 

3.1 IP Rights as part of the Assets

 

3.1.1

After the Closing, the Buyer may, at its own discretion, record the assignment
of the registered intellectual property rights listed in Annex 1.7 (including
any intellectual property rights issued and/or being issued upon applications
being part of the listed intellectual property rights) to the Buyer or any of
its Affiliates. To the extent legally possible, Kreyenborg Verwaltungen und
Beteiligungen GmbH & Co. KG shall, on the Buyer’s written request, sign the
respective confirmations of assignment which the Buyer reasonably requires. The
costs of this recordation of assignment shall be borne by the Buyer. After
Closing, the Buyer shall exclusively be responsible for the further prosecution
and maintenance of the registered intellectual property rights listed in Annex
1.7 and shall bear all costs related thereto. The Buyer shall indemnify and keep
harmless Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG from any costs,
expenses and damages in the event any third person shall assess any claims
regarding the aforesaid intellectual property rights against Kreyenborg

 

21 | 100



--------------------------------------------------------------------------------

  Verwaltungen und Beteiligungen GmbH & Co. KG instead of the Buyer or its
Affiliates (including the Companies) as the actual owner the aforesaid
intellectual property rights after the Closing Date; provided, however, that the
Sellers shall remain liable to the Buyer for any third party claims relating to
intellectual property as provided in this Agreement.

 

3.1.2 With respect to the patents nos. EP0915729B1 and AT199700465A jointly
owned by Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG and Lenzing
Aktiengesellschaft, following Closing, Kreyenborg Verwaltungen und Beteiligungen
GmbH & Co. KG will undertake best efforts to obtain the consent of Lenzing
Aktiengesellschaft for a transfer of the ownership to the Buyer or, at the
option of Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG, to Kreyenborg
GmbH. If such consent cannot be obtained, Kreyenborg Verwaltungen und
Beteiligungen GmbH & Co. KG is entitled to waive any and all rights pertaining
to the aforesaid patents, including in particular, without limitation, to
refrain from paying the relevant patent fees, without any claims of the Buyer.

 

3.2 Fixed Assets

 

3.2.1 At Closing or as soon as reasonably practicable thereafter, Kreyenborg
Verwaltungen und Beteiligungen GmbH & Co. KG shall grant to the Buyer, and the
Buyer shall assume physical possession of the Assets. If the Assets are in the
possession of a third party, the Parties hereby agree to notify such third party
as regards the transfer of title to such Assets to the Buyer.

 

3.2.2 The title to, and the risk of loss of, the Assets, the benefits and the
charges or similar costs associated therewith shall pass and transfer from
Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG to the Buyer with
economic effect among the Parties as of Closing.

 

3.2.3 The Parties undertake to do all acts and sign, execute and deliver any
documents which are necessary or appropriate to implement the transfer,
assignment, conveyance and setting over to the Buyer of all rights, title and
interest of Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG in the
Assets.

 

3.2.4

If and to the extent that any consent or agreement of any third party is
required for the transfer of any Assets, the transfer of the relevant Asset
shall not take effect, until that consent or agreement has been obtained and
each of Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG and the Buyer
shall (each at

 

22 | 100



--------------------------------------------------------------------------------

  its own expense) use its reasonable commercial efforts to obtain it as soon as
possible. After Closing, and until such time as any consent or agreement
referred to in the preceding sentence is obtained, Kreyenborg Verwaltungen und
Beteiligungen GmbH & Co. KG shall, to the extent legally possible, be deemed to
hold such Assets for the benefit and burden of the Buyer.

 

3.3 Business Contracts

 

3.3.1 Immediately following Closing, the Parties will use best efforts and
cooperate to obtain all necessary consents from the respective third persons who
are a party to any Business Contract to transfer such contractual relationships
from Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG to the Buyer;
provided, however, that no Party to this Agreement shall be required to incur
any liability or pay any consideration in connection therewith or consent to any
material amendment to the terms and conditions of the Business Contracts.

 

3.3.2

If and to the extent that the consents to the transfer of the contractual
relationships as described in Section 3.3.1 cannot be obtained, Kreyenborg
Verwaltungen und Beteiligungen GmbH & Co. KG will, in respect of the external
relationships (im Außenverhältnis), remain the party to the relevant contractual
relationship. For the purpose of their internal relationship (im
Innenverhältnis), the Parties will behave and treat each other as if the
transfer had effectively taken place on the Closing Date and shall co-operate in
any reasonable and mutually acceptable form (to the extent legally permitted) in
order to put the Buyer or its Affiliate and Kreyenborg Verwaltungen und
Beteiligungen GmbH & Co. KG economically in the same position they would have
been in, if the respective Business Contract had been assigned, including any
sub-licensing, sub-leasing or sub-contracting to the Buyer or its Affiliate,
provided that all costs related therewith shall be borne by the Buyer.
Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG will provide to the
Buyer or its Affiliate the financial and business benefits of such non-assigned
Business Contract and enforce, at the request and at the sole expense of the
Buyer or its Affiliate, for the account of the Buyer or its Affiliate, any
rights of Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG arising from
any such non-assignable Business Contract (including the right to elect to
terminate in accordance with the terms thereof upon the instruction of the
Buyer). After the Closing, Kreyenborg Verwaltungen und Beteiligungen GmbH & Co.
KG shall not amend any non-assignable Business Contract without the prior
written consent of the Buyer; Section 3.3.3 shall remain unaffected. The Buyer
shall

 

23 | 100



--------------------------------------------------------------------------------

  provide to Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG all
services necessary to properly perform each of the non-assignable Business
Contracts at no cost for Kreyenborg Verwaltungen und Beteiligungen GmbH & Co.
KG. The Buyer shall indemnify and hold harmless Kreyenborg Verwaltungen und
Beteiligungen GmbH & Co. KG from and against any liability arising out of or in
connection with such non-assignable Business Contract, unless such liability has
been caused by Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG by not
applying the standards used in its own affairs (Sorgfalt wie in eigenen
Angelegenheiten).

 

3.3.3 Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG shall be entitled
to terminate any Business Contract which had not been transferred due to a lack
of consent by the other contractual party with effect as of the next applicable
termination date.

Section 4

Conditions Precedent; Merger Control

 

4.1 Conditions Precedent

 

4.1.1 The Closing of the transaction contemplated hereunder by the Buyer and the
Sellers shall be conditional upon the following condition precedent
(aufschiebende Bedingung) (the “Mutual Condition”):

The Federal Cartel Office (Bundeskartellamt) issuing a nihil-obstat-letter or
the time-periods for a prohibition of the merger project pursuant to Section 40
GWB elapsed without any decision issued by the Federal Cartel Office.

 

4.1.2 The Closing of the transaction contemplated hereunder by the Buyer shall
be conditional upon the fulfilment or waiver by the Buyer of the following
conditions precedent (aufschiebende Bedingungen) (the “Buyer Conditions”):

 

  (i)

After the Signing Date, no “Circumstances” (i.e., single event, occurrence or
circumstance, or cumulative series of events, occurrences or circumstances) have
occurred that (a) are materially adverse to the financial condition, business,
assets, properties or results of operation of the Companies taken as a whole
that result in actual and determinable damages of the Companies exceeding
EUR 10,000,000.00 or (b)

 

24 | 100



--------------------------------------------------------------------------------

  assuming Circumstances would constitute a breach of any guarantee of the
Sellers under this Agreement resulting in actual and determinable damages of the
Companies, or, if relating to a risk disclosed by the Sellers according to
Section 8.2, would increase the disclosed risk (for the avoidance of doubt, here
only the increase of the disclosed risk shall be counted) by cumulated actual
and determinable damages exceeding in total EUR 10,000,000.00 (“Material Adverse
Effect”); provided, however, that in all cases (a) damages recoverable from any
insurance of the Companies or any other enforceable (rechtlich durchsetzbar)
claim against third parties, (b) damages resulting from any change of
legislation, (c) damages resulting from any change, state of facts or effects
within or relating to the competitive environment of the Companies or the Assets
and the Business Contracts, or (d) any change, state of facts or effects
relating to the economy in general or the markets on which the Companies are
active shall not be taken into account.

 

  (ii) Execution of the transfer agreement relating to the transfer of the
Shares held by Mr. Theodor Bruckmann in BKG Bruckmann & Kreyenborg
Granuliertechnik GmbH, substantially as set out in Annex 2.12.2 and delivery of
the written consent of Mr. Bruckmann to such transfer with Mr. Theodor
Bruckmann’ s signature certified by a notary public;

 

  (iii) Delivery of a resolution of the shareholders of BKG Bruckmann &
Kreyenborg Granuliertechnik GmbH consenting to the sale and transfer of the
shares in BKG Bruckmann & Kreyenborg Granuliertechnik GmbH to the Buyer
substantially in the form as set out in Annex 2.12.3;

 

  (iv) Execution of the transfer agreement relating to the confirmation of the
transfer of the limited partnership interest held by Mr. Jan-Udo Kreyenborg in
Kreyenborg America LP, including the consent of Kreyenborg, Inc. as the general
partner, substantially as set out in Annex 2.12.9, by Mr. Jan-Udo Kreyenborg;

 

  (v) Execution of the transfer agreement relating to the Assets and Business
Contracts, substantially as set out in Annex 2.12.4, by Kreyenborg Verwaltungen
und Beteiligungen GmbH & Co. KG;

 

25 | 100



--------------------------------------------------------------------------------

  (vi) Execution of the termination agreement relating to the termination of the
operational lease agreement (Pachtvertrag) between Kreyenborg Verwaltungen und
Beteiligungen GmbH & Co. KG and Kreyenborg GmbH, regarding (a) the premises used
by Kreyenborg GmbH in Coermühle/Münster, and (b) the Assets and Business
Contracts, substantially as set out in Annex 2.12.10, by all the parties
thereof;

 

  (vii) Execution of the termination agreement relating to the termination of
the lease agreement between BKG Bruckmann & Kreyenborg Granuliertechnik GmbH and
BKI Grundbesitz GmbH & Co. KG regarding the premises used by BKG Bruckmann &
Kreyenborg Granuliertechnik GmbH in Hessenweg/Münster, substantially as set out
in Annex 2.12.11, by all the parties thereof;

 

  (viii) Execution of the long-term lease agreement between Kreyenborg
Verwaltungen und Beteiligungen GmbH & Co. KG and Kreyenborg GmbH relating to the
premises used by Kreyenborg GmbH in Coermühle/Münster, substantially as set out
in Annex 2.12.12, by all the parties thereof;

 

  (ix) Execution of the long-term lease agreement between BKI Grundbesitz GmbH &
Co. KG and BKG Bruckmann & Kreyenborg Granuliertechnik GmbH relating to the
premises used by BKG Bruckmann & Kreyenborg Granuliertechnik GmbH in
Hessenweg/Münster, substantially as set out in Annex 2.12.13, by all the parties
thereof;

 

  (x) Submission of documents evidencing that the existing pension obligation of
Kreyenborg GmbH to Mr. Jan-Udo Kreyenborg set out in Annex 2.12.15 has been
transferred to another legal entity outside the Companies prior to Closing
against payment of an amount of EUR 1,401,731.00 by Kreyenborg GmbH to such
entity as provided for under Section 18.8;

 

  (xi) Submission of the Bank Guarantees by the Sellers to the Buyer,
substantially as set out in Annex 2.12.16 and Annex 2.12.17.

 

4.1.3 The Closing of the transactions contemplated hereunder by the Sellers
shall be conditional upon the fulfilment or waiver by the Sellers of the
following conditions precedent (aufschiebende Bedingungen) (the “Sellers
Conditions”):

 

26 | 100



--------------------------------------------------------------------------------

  (i) Execution of the transfer agreement relating to the transfers of the
Shares held by Mr. Theodor Bruckmann in BKG Bruckmann & Kreyenborg
Granuliertechnik GmbH, substantially as set out in Annex 2.12.2, by the Buyer;
and

 

  (ii) Execution of the transfer agreement relating to the Assets and Business
Contracts, substantially as set out in Annex 2.12.4, by the Buyer.

 

4.2 Long Stop Dates

 

4.2.1 In the event the Mutual Condition is not fulfilled until 30 November 2013
or until a later point of time to be determined mutually by the Parties, the
Sellers as well as the Buyer may withdraw from this Agreement by written
notification of the Buyer to the Sellers or of the Sellers to the Buyer, as the
case may be, however, without seeking compensation for damages for breach and
non-performance of this Agreement.

 

4.2.2 In the event any Buyer Condition other than the condition set forth in
Section 4.1.2 (i) was neither fulfilled by the Sellers nor waived by the Buyer
at its sole discretion until 31 December 2013, the Buyer may withdraw from this
Agreement by written notification to the Sellers and seek compensation for
damages (as defined in Sections 249 et seq. German Civil Code/BGB) for breach
and non-performance of this Agreement.

 

4.2.3 In the event any Sellers Condition was neither fulfilled by the Buyer nor
waived by the Sellers at their sole discretion until 31 December 2013, the
Sellers may withdraw from this Agreement by written notification to the Buyer
and seek compensation for damages (as defined in Sections 249 et seq. German
Civil Code/BGB) for breach and non-performance of this Agreement.

 

4.3 Merger Control and Other Filings

 

4.3.1 According to the common understanding of the Parties, it is the Buyer’s
duty to file, based on the information related to the Companies provided by the
Sellers and with the support of the Sellers, for clearance by all competent
Governmental Authorities as required by applicable Laws to implement this
Agreement as early as possible.

 

27 | 100



--------------------------------------------------------------------------------

4.3.2 Subject to the terms and conditions provided herein, the Sellers and the
Buyer shall cooperate in good faith in determining as soon as possible which
filings are required to be made prior to the Closing Date with, and which
consents, approvals, permits, or authorizations are required to be obtained
prior to the Closing Date from the European Commission, the German Federal
Cartel Office (Bundeskartellamt) and any other Governmental Authority
(“Antitrust Authorities”) responsible for the regulation and administration of
filings in respect of Council Regulation No. 139/2004 of the European Community,
the German Act Against Restraints of Competition, as amended (Gesetz gegen
Wettbewerbsbeschränkungen or GWB) and all other laws that prohibit, restrict, or
regulate foreign investment, or restraints of competition in any jurisdiction
(“Antitrust Laws”) and any other court, tribunal, governmental authority,
governmental body or other regulatory or administrative authority, agency or
commission of any government of any country or any private or governmental
arbitration or conciliation authority or similar body, and any body exercising,
or entitled to exercise, any administrative, executive, judicial or legislative
authority or power of any nature (“Governmental Authorities”) in connection with
the execution and delivery of this Agreement, and the consummation of the
transactions contemplated therein. The Sellers shall supply to the Buyer’s legal
advisor without undue delay all information related to the Business that is
necessary for the preparation of any notification by the Buyer, provided that
the Buyer’s legal advisor shall not be permitted to share any confidential
information of the Business, the Sellers and its Affiliates and their respective
businesses with the Buyer.

 

4.3.3 The Buyer shall make within the later of (i) five (5) Business Days
following the date hereof, and (ii) five (5) Business Days following the day on
which the Sellers provided the Buyer all information related to the Business
that is necessary for the preparation of the notification pursuant to any
Antitrust Laws, any necessary filings of a notification pursuant to any
Antitrust Law with respect to the transactions contemplated hereby and deliver
to the Antitrust Authorities without delay any additional information and
documentary material that may be requested pursuant to any Antitrust Law.

 

4.3.4

Provided that the Sellers’ legal advisor shall not be permitted to share any
confidential information of the Buyer and its Affiliates and their respective
businesses with the Sellers, prior to any filing, the Buyer shall provide to the
Sellers’ legal advisor the opportunity to review and comment on draft
submissions to Antitrust Authorities and deliver to the Sellers’ legal advisor

 

28 | 100



--------------------------------------------------------------------------------

  without delay copies of any correspondence with the Antitrust Authorities. The
Sellers shall contact any Antitrust Authority only after prior consultation with
the Buyer. The Buyer and the Sellers’ legal advisor shall participate at any
meetings or conferences of the Sellers or the Buyer, as the case may be, with
any Antitrust Authority; provided, however, that the Sellers’ legal advisor
shall not be authorized to make any statements before or towards the Antitrust
Authorities, neither oral nor in writing, without the Buyer’s prior consent.

 

4.3.5 The Sellers and the Buyer shall take all actions necessary to cause the
expiration or termination of the applicable waiting periods under any Antitrust
Law as soon as practicable. The Buyer may not withdraw (zurücknehmen) filings
with the Antitrust Authorities unless such withdrawal is based on the fact that
the competent merger control authority indicates that it will not grant its
approval, or that such approval will only be granted under conditions.

 

4.3.6 The Sellers and the Buyer shall take all actions necessary to cause the
expiration or termination of the applicable waiting periods under any Antitrust
Law as soon as practicable; provided, however, that if the Antitrust Authorities
are prepared to grant their approval only subject to compliance with specific
conditions or obligations to be imposed on the Buyer or any of its Affiliates,
the Buyer shall not be obligated to accept the imposition of any conditions or
obligations.

Section 5

Purchase Price

 

5.1 Purchase Price

The purchase price for the Shares, the Assets and Business Contracts sold
hereunder amounts to

EUR 143,252,572.00

(in words: Euro one hundred forty three million two hundred fifty two thousand

five hundred seventy two)

in the aggregate (the “Base Purchase Price”), and shall be allocated to the
Shares, the Assets and the Business Contracts as set out in Annex 5.1.

 

29 | 100



--------------------------------------------------------------------------------

5.2 Adjustments of the Base Purchase Price at Closing

The Base Purchase Price shall be adjusted at Closing as follows and shall be,
following such adjustments, the “Purchase Price”:

 

  5.2.1 To the extent loans have been granted by any of the Companies to other
companies of the Kreyenborg/BKG-Group (as set out in the chart attached hereto
as Annex 1.9), the aggregate amount of such loans (plus interest accrued
thereon) that has been actually repaid to the Companies after the Effective Date
and before or at the Closing shall be treated as “cash”, shall increase the Base
Purchase Price, and shall be paid by the Buyer at Closing to the Sellers. The
Sellers will ensure that the loans (plus interest accrued thereon) will be
repaid before or at the Closing by the receiving company of the
Kreyenborg/BKG-Group to the relevant Company. The loans are set out in Annex
5.2.1.

 

  5.2.2 With a view to the existing lease agreement between Kreyenborg GmbH and
Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG, the amounts paid by
Kreyenborg GmbH to Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG for
the period between 1 January 2013 and Closing shall partially reduce the Base
Purchase Price as more specifically calculated and set out in Annex 5.2.2.

 

  5.2.3 The aggregate amount of any gross amount severance, bonus, change in
control payment, salary, benefit, fee or any other payment (including both the
company and employee portion of any Taxes and social security contributions to
be paid or withheld by any of the Companies in connection with such payments)
paid or payable by any Company to any managing directors, employees, consultants
or officers of any Company in connection with the transaction contemplated by
this Agreement shall reduce the Base Purchase Price.

For the avoidance of doubt, except as explicitly set out in this Section 5.2, no
further adjustments to the Base Purchase Price shall be made.

 

30 | 100



--------------------------------------------------------------------------------

5.3 Closing Statement

 

5.3.1 The Sellers shall submit to the Buyer no later than five (5) Business Days
prior to Closing a calculation of the amounts set out in Section 5.2 (the
“Closing Statement”) and all relevant documents showing the basis for such
calculation as specified in Annex 5.3.1. Such Closing Statement shall be
authoritative for the calculation of the Purchase Price to be paid at Closing in
the absence of manifest mathematical error; however, the right to object as
provided in Section 5.3.2 following Closing shall remain unaffected.

 

5.3.2 The Buyer is entitled to review the Closing Statement within two (2) weeks
following Closing. If the Buyer does not notify the Sellers of any objections
against the Closing Statement within that period, the Closing Statement shall be
final and binding between the Parties. If objections have been notified within
that period and if the dispute cannot be settled by the Parties within one
(1) month following receipt of such notification by the Sellers, the Closing
Statement shall be finally determined by an accounting firm acting as expert
(Schiedsgutachter) within the meaning of Sections 317 et seq. German Civil Code
(Bürgerliches Gesetzbuch) and to be appointed by the board (Vorstand) of the
Institute of Chartered Accountants (Institut der Wirtschaftsprüfer) at
Düsseldorf upon request of either Party, unless determined unanimously by the
Parties. Any difference between the Purchase Price paid at the Closing Date and
the Purchase Price determined as set out above shall be paid by the relevant
Party to the relevant other Party within ten (10) Business Days following the
Closing Statement becoming final and binding.

 

5.4 Payment of the Purchase Price; Account of the Sellers

The Purchase Price shall become due and payable at Closing and shall be
transferred in Euros in immediately available funds, without any deductions or
withholdings and without any costs, charges and expenses for the Sellers to the
account of Mr. Jan-Udo Kreyenborg, details of which are set out in Annex 5.4. By
payment irrevocably received on the aforesaid account, the Buyer shall be
released from its payment obligations under this Section 5 with regard to all
Sellers. The aforesaid account of Mr. Jan-Udo Kreyenborg shall also be the
relevant account for all other payments to be made to the Sellers under this
Agreement, unless any other account has been designated by the Sellers to the
Buyer in this Agreement (including the Annexes) or at least five (5) Business
Days prior to the relevant amount becoming due and payable.

 

31 | 100



--------------------------------------------------------------------------------

5.5 Bank Guarantees

 

5.5.1 Bank Guarantee for Claims except Claims for Taxes

 

(i) At Closing, the Sellers shall deliver to the Buyer a bank guarantee
(Bürgschaft) in the aggregate amount of EUR 14,325,257.00 and in the form set
forth in Annex 2.12.16 issued by HSBC Trinkaus & Burkhardt AG (or any comparable
German Bank) as security for claims of the Buyer against the Sellers out of and
in connection with this Agreement and its implementation, except claims out of
Section 9 (Taxes) (the “Bank Guarantee 1”).

 

(ii) The Bank Guarantee 1 shall be returned to the Sellers after the expiry of
eighteen (18) months following Closing (the “Relevant Date”) if and to the
extent the Buyer has not asserted any claim against the Sellers prior to the
Relevant Date.

 

5.5.2 Bank Guarantee for Claims out of Section 9 (Taxes)

 

(i) At Closing, the Sellers shall deliver to the Buyer a bank guarantee
(Bürgschaft) in the aggregate amount of EUR 3,000,000.00 and in the form set
forth in Annex 2.12.17 issued by HSBC Trinkaus & Burkhardt AG (or any comparable
German Bank) as security exclusively (ausschließlich) for claims of the Buyer
against the Sellers out of Section 9 (Taxes) (the “Bank Guarantee 2”).

 

(ii) The Bank Guarantee 2 shall be returned to the Sellers three (3) months
after the earlier of:

 

  (a) the relevant tax assessment (Steuerbescheid) for the Companies by which
the reservation as to verification (Vorbehalt der Nachprüfung) of tax
assessments regarding corporate income tax (Körperschaftsteuer) and trade tax
(Gewerbesteuer) for Kreyenborg GmbH and BKG Bruckmann & Kreyenborg
Granuliertechnik GmbH for the fiscal years 2009 until 2012 is cancelled, became
final and binding (bestandskräftig), or

 

  (b) the reservation as to verification with regard to the aforesaid tax
assessments expired according to § 164 IV German General Tax Code
(Abgabenordnung)

 

32 | 100



--------------------------------------------------------------------------------

(the dates under (a) and (b) also the “Relevant Date” with respect to the Bank
Guarantee 2), if and to the extent the Buyer has not asserted any claim against
the Sellers based on Section 9 prior to the Relevant Date pursuant to this
Section 5.5.2 (ii).

 

5.5.3 Joint Provisions for all Bank Guarantees

 

(i) The bank issuing the Bank Guarantee 1 and the Bank Guarantee 2 (jointly
referred to as the “Bank Guarantees”) shall pay to the Buyer upon the Buyer’s
request any amount (i) explicitly recognized (ausdrücklich anerkannt) by the
Sellers as being owed to the Buyer in writing (Schriftform), (ii) awarded to the
Buyer by final arbitration award (Schiedsspruch), or (iii) agreed between the
Sellers and the Buyer in a settlement or otherwise and in writing.

 

(ii) For “asserting” any claim under the Bank Guarantees it shall suffice that
the Buyer notifies in writing prior to the applicable Relevant Date a claim to
the Sellers (or one of the Sellers), summarizing the facts and circumstances on
which such claim is allegedly based, and specifying the estimated amount (if
possible at the time). However, if the Buyer does not initiate arbitration
proceedings against the Sellers with respect to the asserted amounts at least
within three months after the applicable Relevant Date, the Bank Guarantee shall
expire and shall be returned immediately to the Sellers after the end of the
three months period.

 

(iii) If the Buyer has asserted any claims against the Sellers prior to the
applicable Relevant Date, and the cumulated amount of such claims is lower than
the amount of the relevant Bank Guarantee in place, the relevant Bank Guarantee
shall be replaced after the applicable Relevant Date by a new bank guarantee in
the aggregate amount of such claims. The bank guarantees shall be exchanged by
the Parties concurrently (Zug-um-Zug).

 

(iv) To the extent the Sellers have paid to the Buyer any amounts claimed by the
Buyer and secured under any of the Bank Guarantees, the relevant Bank Guarantee
(i) shall be returned to the Sellers concurrently (Zug-um-Zug) against payment
of the secured amount if the amount claimed corresponds to or exceeds the
secured amount, or (ii) be reduced by such amounts paid and be replaced
concurrently (Zug-um-Zug) by a new bank guarantee in the amount of the
difference between the amount of the original Bank Guarantee and the amount paid
to the Buyer (provided that the relevant period in Section 5.5.1 (ii) and
Section 5.5.2 (ii) has not already expired with respect to such remaining
amount).

 

33 | 100



--------------------------------------------------------------------------------

5.6 Value Added Tax

The Parties assume that the transaction as contemplated by this Agreement is a
sale of one business going concern, and no value added tax (Umsatzsteuer)
(“VAT”) is payable in connection with this transaction, neither according to
German laws nor under any other applicable tax laws. If this assumption is
incorrect, the Buyer shall pay any VAT, as applicable, in addition to the
Purchase Price, following receipt of Sellers’ invoice reflecting the VAT as
required by the applicable laws.

Section 6

Guarantees with respect to the Shares and the Companies

 

6.1 Guarantees of the Sellers

The Sellers hereby guarantee by way of an independent guarantee (selbständiges
Garantieversprechen, Section 311 para 1 German Civil Code (Bürgerliches
Gesetzbuch)) and subject to the restrictions and limitations contained in this
Agreement, in particular, but not limited to, the time limitations, the
de-minimis and maximum amounts set out in Sections 8 and 20, that the following
facts and circumstances detailed in this Section 6 below are true and correct as
of the Date of Signing and the Closing Date; provided, however that where
specifically indicated that the respective guarantee is true and correct as of
the Date of Signing, such guarantee is deemed to be given only as of the Date of
Signing.

 

6.1.1 Capacity; Consents; Conflicts; Defaults

 

  (i) This Agreement has been duly and validly executed and delivered by the
Sellers and constitutes a valid, legal and binding obligation of each Seller,
enforceable in accordance with its terms.

 

  (ii)

Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG is duly organized and
validly existing under the laws of Germany, and has full power and authority to
enter into this Agreement and to perform its obligations under this Agreement.
The execution and delivery of this

 

34 | 100



--------------------------------------------------------------------------------

  Agreement by Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG, the
performance of its obligations hereunder and the consummation of the
transactions contemplated hereby by Kreyenborg Verwaltungen und Beteiligungen
GmbH & Co. KG have been duly authorized by all requisite actions.

 

  (iii) Except for clearance under Anti-Trust Laws, neither the Sellers nor any
of the Companies are under any obligation to make any filing with or to obtain
any permit, authorization, consent or approval of, any Governmental Authority
pursuant to any applicable laws as a condition to the lawful consummation of
this Agreement or the other agreements, documents or instruments contemplated by
this Agreement or the continuation of the Company’s business after the
consummation hereof.

 

  (iv) No consent, approval, or authorization of any person is required in
connection with the execution or performance of this Agreement by any Seller or
the other agreements, documents, and instruments contemplated herein by any
Seller or the continuation of the Business by the Buyer and the Companies
following the consummation hereof.

 

  (v) As of the Date of Signing, neither the execution of this Agreement by the
Sellers, nor the performance of the Sellers’ obligations hereunder,
(a) violates, conflicts with, or constitutes a default under, any of the terms
of the organizational documents of any of the Companies or of any shareholder
agreement among the shareholders of any Company, or (b) violates, or conflicts
with, or constitutes a default under any order, judgment, or decree of any
Governmental Authority by which any of the Companies is bound, (c) results in
the creation or imposition of any encumbrance in favour of any third person upon
any of the assets of the Business, (d) to the Knowledge of the Sellers, violates
any applicable law, or (e) constitutes an event which, after notice or lapse of
time or both, will result in such violation, conflict, default, acceleration, or
creation or imposition of Liens.

 

6.1.2 Organization; Corporate Ownership

 

  (i)

The Companies are duly established and validly existing under the laws of the
relevant jurisdiction where they are incorporated. The information given under
Section 1 concerning the corporate ownership of the

 

35 | 100



--------------------------------------------------------------------------------

  Companies is complete and correct. Except for (a) the Shares held by
Mr. Theodor Bruckmann in BKG Bruckmann & Kreyenborg Granuliertechnik GmbH which
are owned by Mr. Theodor Bruckmann, (b) the Shares held by BKG Bruckmann &
Kreyenborg Granuliertechnik GmbH in this Company which are owned by this Company
itself (eigene Anteile), and (c) the partnership interest held by Kreyenborg,
Inc. in Kreyenborg America LP which is owned by Kreyenborg, Inc., the Sellers
are the sole shareholders of the Shares as specified in Section 1. Mr. Jan-Udo
Kreyenborg is duly entitled to sell the Shares held by Mr. Theodor Bruckmann in
accordance with the terms of this Agreement.

 

  (ii) There are no controlling and/or profit and loss pooling agreements
(Beherrschungs- und/oder Gewinnabführungsverträge) or similar agreements
(Unternehmensverträge) between the Companies and the Sellers. For the avoidance
of doubt, the operational lease agreement between Kreyenborg Verwaltungen und
Beteiligungen GmbH & Co. KG and Kreyenborg GmbH which will be terminated at
Closing shall not be regarded as an agreement within the meaning of this
Section 6.1.2 (ii).

 

  (iii) Except as set outlined in Section 1 hereof, none of the Companies has
any subsidiaries or holds any participation in any person. Except as set forth
in Section 1.3, none of the Companies has any branches or representative
offices.

 

6.1.3 Corporate Documents

The corporate documents attached as Annex 6.1.3 (i) through (ii) (in case of the
German companies: transcript of the commercial register (Handelsregisterauszug),
list of shareholders (Gesellschafterliste) and articles of association
(Gesellschaftsvertrag), in case of Kreyenborg, Inc. and Kreyenborg America LP:
certificate of incorporation, by-laws or partnership agreement, as the case may
be, and certificate of good standing - hereinafter referred to as the “Corporate
Documents”) are authentic copies of the Corporate Documents. No resolutions or
other statements to amend the Corporate Documents have been made, and no filings
with any commercial register (or with an equivalent corporate authority) in
respect of any Company are pending.

 

36 | 100



--------------------------------------------------------------------------------

6.1.4 Shares

 

  (i) The Shares have been validly issued in compliance with applicable law.
Except as set out in Section 6.1.2 (i), the Sellers hold full and unrestricted
legal title (uneingeschränkte rechtliche Inhaberschaft) to the Shares. The
Shares are not pledged (verpfändet), attached (gepfändet), or otherwise
encumbered (belastet) with any third party rights and are not subject to any
(a) trust arrangement (Treuhandverhältnis), silent partnership (stille
Beteiligung), sub-participation (Unterbeteiligung), or similar arrangement or
any rights of any person; (b) pending transfer or other disposition (Verfügung);
(c) sale, contribution or other contractual arrangement creating an obligation
to transfer or encumber; or (d) shareholders’ resolution providing for their
redemption (Einziehung).

 

  (ii) The Shares of each Company constitute the entire issued share capital of
such Company. In case of Kreyenborg America LP, contributions to the partnership
capital have been made in the aggregate nominal amount of USD 25,000.00. Other
than the Shares, there are no other shares of or participations in any Company.
No shares or participations of any kind have been issued or authorized by any of
the Companies. Neither the Sellers, any Affiliates of the Sellers, nor any third
party has any pre-emptive right (Vorkaufsrecht), right of first refusal
(Vorerwerbsrecht), subscription right (Bezugsrecht), option right
(Optionsrecht), conversion right (Wandlungsrecht) or similar right in respect of
the Shares. There are no agreements which require the allotment, issue or
transfer of any debentures in or securities of the Companies. There are no
options, offers, tag along rights, drag along rights, warrants, subscriptions or
agreements or rights of any kind to subscribe for, assume or purchase any shares
or participation in any Company. There are no commitments or obligations to
issue or grant any shares or participation in any Company, and neither the
Companies nor their current or future shareholders have any obligations to grant
such rights or to enter into any such commitments.

 

  (iii) The Shares are fully paid up (voll eingezahlt), in case of Kreyenborg
America LP in an agreed amount of USD 25,000.00. All contributions have been
made in compliance with applicable law and have not been repaid or returned, in
whole or in part, whether open or disguised, directly or indirectly. There are
no obligations to make further contributions (keine Nachschusspflichten).

 

37 | 100



--------------------------------------------------------------------------------

  (iv) Upon the sale and transfer of the Shares as contemplated in this
Agreement, the Buyer will acquire the entire ownership of and any and all
existing rights, interests, and participations in the Companies and will have
the unrestricted and entire legal ownership (Eigentum) of the Shares, free and
clear of any encumbrance with third party rights, including liens, pledges,
easements, attachments, mortgages of any kind (“Liens”).

 

6.1.5 Financial Statements

 

  (i) The financial statements consisting of income statement and balance sheet
of each of the Companies for the business year ending 31 December 2012 (jointly
referred to as the “2012 Financial Statements”) attached hereto as
Annex 6.1.5 (i) have been prepared in accordance with the statutory provisions
and generally accepted bookkeeping and accounting principles applied in the
relevant jurisdiction (the relevant “GAAP”). The 2012 Financial Statements were
prepared using accounting practices consistent with past accounting practices of
the relevant Company and present a true and fair view of the assets and
liabilities (Vermögenslage), the financial position (Finanzlage) and earnings
position (Ertragslage) of the relevant Company as of the relevant balance sheet
date.

 

  (ii) The management accounts (Betriebswirtschaftliche Auswertungen – “BWA”) of
Kreyenborg GmbH and of BKG Bruckmann & Kreyenborg Granuliertechnik GmbH for the
period 1 January 2013 through 30 June 2013 (jointly referred to as the
“Management Accounts”, and together with the 2012 Financial Statements the
“Financial Statements”) are attached hereto as Annex 6.1.5 (ii) and have been
prepared in accordance with past practice of the relevant Company, but are not
subject to any audit procedures and may not be qualified as (interim) financial
statements in any respect. The Management Accounts have been prepared solely for
internal controlling purposes, and the Sellers do not guarantee that the
Management Accounts comply with German GAAP. The Management Accounts deviate in
particular, but not limited to, due to the following reasons from year-end
financial statements:

 

38 | 100



--------------------------------------------------------------------------------

  (a) The revaluation of selective provisions are not prepared at month end in
the relevant Management Accounts;

 

  (b) revenues and costs might not recognized in line with German GAAP in the
relevant Management Accounts as mandatory cut off procedures for the preparation
of statutory financial statements are not conducted on a monthly basis in the
Management Accounts;

 

  (c) balance sheet items and profit and loss lines might be reclassified not in
line with German GAAP in the Management Accounts to allow for better control of
the business operations.

Subject to the qualifications as set out above and subject to normal year-end
adjustments, to the Knowledge of the Sellers, the Management Accounts do not
materially misstate the financial position (Finanzlage) and earnings position
(Ertragslage) of the relevant Company as of the relevant date of these
Management Accounts.

 

6.1.6 No Undisclosed Liabilities or Loans

 

  (i) As of the Date of Signing, to the Knowledge of the Sellers, no Company has
any liabilities or obligations, whether accrued or contingent, except (a) to the
extent accrued for in the Financial Statements; (b) incurred since 31 December
2012 in the ordinary course of business consistent with past practice; or
(c) liabilities which are not required to be recorded on a balance sheet
according to applicable GAAP.

 

  (ii) Except as set out in this Agreement or as disclosed in Annex 6.1.6 (ii),
there are no loans or comparable long-term liabilities, including any interest
due thereon, and including any loans from or to any current or former
shareholder, director, or employee of any of the Companies on the one side to or
from a Company on the other side. For the avoidance of doubt, trade payables at
arm’s length owed by a Company to the Sellers or Mr. Theodor Bruckmann or any of
their other subsidiaries or Affiliates shall not be regarded as “loans” within
the meaning of this clause.

 

39 | 100



--------------------------------------------------------------------------------

6.1.7 Real Estate

 

  (i) None of the Companies owns any real estate.

 

  (ii) Annex 6.1.7 (ii) contains a list of all lease agreements relating to real
estate or facilities used by the Companies and correctly states for each such
piece of real estate the location, the landlord and the date of the respective
lease agreement (the real estate listed or to be listed in Annex 6.1.7 (ii) the
“Leased Real Estate”). To the Knowledge of the Sellers, as of the Date of
Signing, lease agreements listed or to be listed in Annex 6.1.7 (ii) are valid
and binding. No real estate other than the Leased Real Estate is currently used
by any of the Companies, nor has any Company any obligations under any other
lease agreement or agreement relating to the use of any real property that is
not listed in Annex 6.1.7 (ii). To the Knowledge of the Sellers, there is no
material violation of the lease agreements set out in Annex 6.1.7 (ii).

 

  (iii) To the Knowledge of the Sellers (a) in the opinion of the Sellers, using
a prudent business man’s standards, the Leased Real Estate is suitable and
sufficient for conducting the business of the Companies as currently conducted;
(b) the Leased Real Estate has all easements and rights of ingress and egress
necessary for utilities and services and for all operations currently conducted
by the Company occupying the respective Leased Real Estate; (c) there are no
claims of adverse possession nor of any set of facts which might give rise to
such claim with respect to any of the Leased Real Estate. There is no pending or
threatened in writing condemnation, expropriation, or similar proceeding against
any of the Leased Real Estate and to the Knowledge of the Sellers, there is no
reason to assume that such a proceeding is threatened. To the Knowledge of the
Sellers, there is no pending or threatened expressly or in writing action by any
Governmental Authority that may change or affect the zoning or land use planning
classification of any of the Leased Real Estate. To the Knowledge of the
Sellers, all buildings, structures, and fixtures on the Leased Real Estate are
in all material respects in appropriate operating condition and materially in a
state of appropriate maintenance and repair, ordinary wear and tear excepted,
are materially suitable for the purposes for which they are presently being
used, and are in compliance with and meet all of the conditions of all building
permits.

 

40 | 100



--------------------------------------------------------------------------------

6.1.8 Assets; Inventories

 

  (i) To the Knowledge of the Sellers, the Companies own or have the right to
use all the tangible and intangible assets (including inventories) which are
necessary for carrying out the Business. With the exception of the machines set
out in Annex 6.1.8 (i), the assets, including the inventories, are in a
condition which is, in both cases, adequate to carry on the Business in the
ordinary course of business and in the same fashion and manner as currently
conducted. As of the Closing Date, each of the Companies will have a level of
inventories consistent with past practice.

 

  (ii) The Companies have good and marketable ownership of title, free of any
encumbrances or rights of third parties within the meaning of Sections 435 et
seq. German Civil Code (Bürgerliches Gesetzbuch) of the tangible assets listed
in the Financial Statements, except customary retention of title clauses
(Eigentumsvorbehalte) or transfers of ownership by way of security
(Sicherungsübereignungen) entered into in the ordinary course of business.

 

  (iii) The tangible and intangible assets that are owned, licensed from third
Persons or used by the Companies based on any other enforceable right, together
with the Assets, constitute all the operating assets necessary to conduct the
Business as currently conducted.

 

6.1.9 IP Rights

 

  (i) Annex 6.1.9 (i) includes for each Company a correct and complete list of
all patents (Patente), utility models (Gebrauchsmuster), designs
(Geschmacksmuster), trademarks (Marken), domain names (Domainnamen) and
applications with respect to such rights (the “IP Rights”) owned by the
respective Company, and correctly states for each such IP Right the type,
subject matter, applicable register or other identification data and
encumbrances (the IP Rights listed or to be listed in Annex 6.1.9 (i) the “Owned
IP Rights”). For the avoidance of doubt, where indicated on Annex 6.1.9 (i) that
an Owned IP Right is jointly owned with an other Person, the guarantees set out
in this Section 6.1.9 shall apply only to the share of the relevant Company in
such co-Owned IP-Right.

 

41 | 100



--------------------------------------------------------------------------------

  (ii) Except as shown in Annex 6.1.9 (ii), neither the Companies nor the
Sellers have entered into license agreements as licensor with respect to any of
the Owned IP Rights or any know-how gained internally or developed internally
and used by any of the Companies (“Company Know-how”). With the exception of the
name and logo “Kreyenborg”, the domain names containing the name “Kreyenborg”
and the IP Rights forming part of the Assets to be sold as part of this
Agreement and with the exception of the JONYX software which is known to the
Buyer, neither the Sellers nor any of their Affiliates (not including the
Companies) hold or own any intellectual property rights required for the
business of each of the Companies as currently conducted.

 

  (iii) Except where set out in Annex 6.1.9 (i) that an Owned IP Right is
jointly owned with another Person, each Company is the unrestricted legal owner
of its Owned IP Rights and Company Know-how, and no Owned IP Right or Company
Know-how is (a) encumbered with any rights of any third party, including,
without limitation, any Sellers or any Sellers’ Affiliates; or (b) subject to
any non-registered or otherwise pending transfer or other disposition or any
sale, contribution or other contractual arrangement creating an obligation to
transfer or to create, change or abolish any encumbrances.

 

  (iv) To the Knowledge of the Sellers, no former or current employee,
contractor or consultant of any of the Companies, no Seller, no Affiliate of any
Seller and no former or current employee, contractor or consultant of any of the
Sellers or their respective Affiliates (other than the Companies) owns or has
any rights in or to any Owned IP Rights or any Company Know-how.

 

  (v) Each Company and/or the Sellers (a) have properly maintained and are
continuing until the Closing to properly maintain the Owned IP Rights to the
extent required for the continuation of the Business, in particular in relation
to applications in a timely manner for renewals and the payment when due of all
registration and renewal fees as well as all annuities, and (b) have undertaken
best efforts and will undertake best efforts to keep, respectively, in
confidence all know how relating to the Owned IP Rights, the Company Know-how
and the Companies’ business.

 

42 | 100



--------------------------------------------------------------------------------

  (vi) Except as set out in Annex 6.1.9 (vi), before and including as of the
Date of Signing, the Owned IP Rights have not been challenged (angegriffen) by
any third party and no such challenge has been threatened in writing. Except as
set out in Annex 6.1.9 (vi), none of the Owned IP Rights is subject to any
pending judgment, injunction, order or decree issued against the Sellers or any
Company restricting the use thereof by it or restricting the licensing thereof
by it to any third party.

 

  (vii) Except as disclosed in Annex 6.1.9 (vii), to the Knowledge of the
Sellers, prior to the Closing Date, no Company infringed any intellectual
property rights of any Person, and no such infringement has been asserted in
writing.

 

  (viii) Except as disclosed in Annex 6.1.9 (viii), the Companies have paid all
payments due to inventors under the Laws on Inventions of Employees
(Arbeitnehmererfindungsgesetz).

 

6.1.10 Permits; Compliance; Public Subsidies

 

  (i) (a) Each Company holds all material permits, licenses and other public law
approvals (öffentlich-rechtliche Erlaubnisse) which are necessary to conduct its
business (the “Permits”); (b) to the Knowledge of the Sellers, on the Date of
Signing, the Permits are in full force and effect (bestandskräftig), have not,
to the Knowledge of the Sellers, been challenged (angefochten) by any third
party, and to the Knowledge of the Sellers there are no circumstances which
would justify such a challenge; and (c) to the Knowledge of the Sellers, as of
the Date of Signing, none of the Companies has been notified in writing about
the initiation of any proceedings regarding a revocation (Widerruf) or
withdrawal (Rücknahme) of any Permit.

 

  (ii) Each Company is and within the last three (3) years prior to the date of
Signing of this Agreement has been in compliance with (a) the Permits (including
without limitation any ancillary provisions (Nebenbestimmungen) thereto); (b) to
the Knowledge of the Sellers, all applicable laws, rules and regulations; and
(c) orders, decrees or rulings of, or restrictions imposed by, any court or
authority.

 

43 | 100



--------------------------------------------------------------------------------

  (iii) To the Knowledge of the Sellers, neither the execution of this Agreement
nor the consummation of the transactions contemplated hereby will result in the
termination of any Permit held by any of the Companies.

 

  (iv) There are no public grants (Zuschüsse), allowances, aids and other
subsidies (Subventionen) in whatever form received by the Companies within the
period of three (3) years prior to the Date of Signing of this Agreement.

 

6.1.11 Insurance

With the exception of the insurance agreements listed in Annex 6.1.11 and with
the exception of vehicle insurances and employee related insurances, the
Companies are not a party to any other material insurance agreement. All
premiums due under the aforesaid insurance agreements have been duly paid and,
to the Knowledge of the Sellers, there has been no breach of any material
obligation of any Company under the insurance agreements.

 

6.1.12 Litigation; Product Liability

 

  (i) Except as listed in Annex 6.1.12 (i) (a), as of the Date of Signing the
Companies are not involved in any litigation, including arbitration proceedings,
criminal proceedings or investigations or administrative proceedings in dispute
with a value in dispute higher than EUR 25,000.00 (“Litigation”). Except for the
facts described in Annex 6.1.12 (i) (b), as of the Date of Signing no other
Litigation was announced in writing. For the avoidance of doubt, Litigation
includes employment related litigation.

 

  (ii) With the exception of warranty claims (Reklamationen) in the ordinary
course of business for which sufficient warranty reserves (Rückstellungen) have
been in made in the Financial Statements, as of the Date of Signing to the
Knowledge of the Sellers the products designed, manufactured or distributed and
the services rendered by the Companies to or for third parties do not suffer
from any defects which give or could give rise to any product liability or
warranty claims of a third party vis-à-vis a Company, and as of the Date of
Signing to the Knowledge of the Sellers no such claims have been raised in
writing against any Company.

 

44 | 100



--------------------------------------------------------------------------------

6.1.13 Agreements

 

  (i) “Material Agreements” shall mean any Contract as described below in this
Section 6.1.13, to which any Company is bound as of the Signing Date and under
which as of the Date of Signing, any of the Companies has any liabilities (other
than “passive” warranty obligations during the warranty period where the
customer has not asserted any warranty claim) or any obligations to perform:

 

  (a) agreements for joint ventures, strategic alliances, joint development of
products and other forms of cooperation;

 

  (b) credit agreements with any Company as a lender or borrower and other
instruments evidencing financial indebtedness of any Company, except for loans
granted to employees of the Companies;

 

  (c) guarantees, suretyships (Bürgschaften), letters of comfort
(Patronatserklärungen), performance or warranty bonds and similar instruments
issued by any third party (including, without limitation, the Sellers and the
Sellers’ Affiliates) to secure any indebtedness or other obligation of a
Company, or by any Company, to secure any indebtedness or other obligation of a
Company, of any of their Affiliates or any other person (in both cases not
including the Guarantees set out in Section 17.2);

 

  (d) agreements regarding swaps, options, forward sales or purchases, futures
and other financial derivatives and combinations thereof;

 

  (e) agreements to sell or otherwise dispose of any assets with a fair market
or replacement value in excess of EUR 50,000.00;

 

  (f) agreements relating to capital expenditures involving an amount exceeding
EUR 75,000.00;

 

  (g) lease agreements (other than the real estate lease agreements under
Section 6.1.7 (ii) above) with any Company as lessor or lessee involving an
annual rent (without ancillary costs) in excess of EUR 25,000.00;

 

45 | 100



--------------------------------------------------------------------------------

  (h) license agreements with any Company as licensee or licensor (excluding
licenses for standard software and licenses granted to customers in the ordinary
course of business);

 

  (i) agreements with the top-ten-customers (by turnover) in the fiscal year
2012 (including only framework agreements, not single orders);

 

  (j) agreements with top-ten-suppliers of any goods or services (by turnover)
in the fiscal year 2012 (including only framework agreements, not single
orders);

 

  (k) consultancy agreements (Beraterverträge) providing for an annual
remuneration in excess of EUR 25,000.00;

 

  (l) any agreements with the Sellers, the Sellers’ Affiliates or any of their
related parties, unless such agreements (i) will be terminated as of Closing as
set out in Section 18.6 or (ii) will be entered into as provided for in this
Agreement prior to or at Closing;

 

  (m) any Contract which is outside of the ordinary course of business;

 

  (n) any Contract which authorizes others to act on behalf of any Company
(other than managing directors and Prokuristen entered into the commercial
register);

 

  (o) any Contract regarding the disposition of accounts receivable (other than
the disposition of one single account receivable of less than EUR 10,000.00);
and

 

  (p) any Contract restricting a Company from carrying on its business or any
part thereof anywhere in the world.

 

  The aforesaid threshold amounts shall in each case not include VAT, if
applicable.

 

46 | 100



--------------------------------------------------------------------------------

  (ii) Other than orders of customers (“Customer Orders”) and orders of the
Companies to suppliers (“Supplier Orders”), all Material Agreements have been
provided by the Sellers to the Buyer prior to the date hereof and complete
copies thereof are Data Room Documents except for the list of authorizations
(lit. (n) above) which is included in Annex 8.2.1 (i). None of the Companies is
bound by any Contract that qualifies as a Material Agreement and that is not a
Data Room Document (except for Customer Orders and Supplier Orders).

 

  (iii) As of the Date of Signing, no party to a Material Agreement, nor any
customer or supplier has given written notice of termination or indicated in
writing that it will give notice of termination, and to the Knowledge of the
Sellers, no circumstances – except a change of control due to the implementation
of this Agreement – exist which give any party to a Material Agreement the right
to terminate or modify such Material Agreement. As of the Date of Signing, to
the Knowledge of the Sellers, no Company is in default (Verzug) under or has
materially breached (Verletzung einer wesentlichen Vertragspflicht) any Material
Agreement under which any contracting person has any remaining rights or
obligations. Except as set forth in any Contract that is a Data Room Document,
no consent is required under any Material Agreement in connection with the
transactions contemplated by this Agreement for such Material Agreement to
remain in full force and effect, and no person is entitled to terminate any such
Material Agreement based on the consummation of the transactions contemplated by
this Agreement.

 

  (iv) Annex 6.1.13 (iv) is a complete and correct list of any and all payment
obligations (Zahlungsverpflichtungen), deliveries (Lieferungen) and outstanding
service obligations (noch ausstehende Dienstleistungen) of any of the Companies
after the date hereof arising out of any contracts entered into by any of the
Companies with any person who is resident in or is an entity located or
registered in a jurisdiction in which trade is not permitted currently by U.S.
law. For purposes of this provision, the jurisdictions in which trade is not
permitted currently by U.S. law are Cuba, Iran, North Korea, Sudan and Syria.
For the avoidance of doubt, Annex 6.1.13 (iv) does not include contractual or
statutory warranty obligations of the Companies or claims of customers in the
aforesaid countries for maintenance support based on existing agreements.

 

47 | 100



--------------------------------------------------------------------------------

6.1.14 Employees and Pensions

 

  (i) Annex 6.1.14 (i) contains an anonymous list of all individuals employed
full-time, part-time, temporarily or as an apprentice, including inactive
employees such as those on short term disability, long term disability, workers
compensation, maternity leave, pregnancy leave, adoption leave, parental leave,
sick leave or any other leave of absence defined under applicable employment
laws and managing directors, but excluding Mr. Jan-Udo Kreyenborg and
Mr. Theodor Bruckmann (“Employees”) employed by the Companies as of the date
indicated in the relevant lists for each Company, such lists stating details of
their position, length of service, age, total current annual compensation
(irrespective if agreed with the Employee in writing or otherwise agreed or
granted or applicable and including the monthly fixed salary and any other
additional remuneration paid monthly, bonus, commissions, company cars or other
compensation in money or compensation in kind exceeding the amount of EUR
1,000.00 per year), the actuarial value of accrued pension rights as of
31 December 2012 (whether vested or unvested), and special termination
protection (besonderer Kündigungsschutz), if any.

 

  (ii) Except for the Employees listed on Annex 6.1.14 (i), no Employees are or
will, as a result of facts, events or circumstances existing or having occurred
on or before the Signing Date, by operation of law or unilateral declaration of
such person, become employees of any Company or the Buyer. None of the employees
from temporary employment agencies will become an employee of any of the
Companies.

 

  (iii) As of the Date of Signing, none of the Employees, Mr. Jan-Udo Kreyenborg
or Mr. Theodor Bruckmann are entitled to receiving any compensation other than
indicated on Annex 6.1.14 (i) and Annex 6.1.14 (iii), and none of the Companies
has promised or committed to pay to any Employees or Mr. Jan-Udo Kreyenborg or
Mr. Theodor Bruckmann after the Date of Signing any compensation that is not
listed on Annex 6.1.14 (i) and Annex 6.1.14 (iii).

 

  (iv) Other than indicated on Annex 6.1.14 (i), none of the Companies has any
apprentices, full time employees, part time employees or employees with a fixed
term of employment. None of the Employees has a partial retirement agreement or
has applied for a partial retirement agreement. There are no freelancers
retained by any of the Companies.

 

48 | 100



--------------------------------------------------------------------------------

  (v) All loan employees used by the Companies are employed in accordance with
all applicable laws, and have been duly remunerated in compliance with the
applicable laws. To the Knowledge of Sellers, each Company has materially
complied with all applicable laws, rules, regulations, orders, judgments,
decrees or injunctions of any Governmental Authority in all matters involving
its Employees, consultants or independent contractors, including but not limited
to compliance with the principle of equal treatment.

 

  (vi) None of the Companies has any works council or similar employee
representation body, or is or was any Company a member in any employers’
associations. Except as described in Annex 6.1.14 (vi), none of the Companies is
subject to any collective bargaining agreement (Tarifvertrag), shop agreement
(Betriebsvereinbarungen), collective promise (Gesamtzusagen), or other contract,
agreement, or commitment with any labour union, works council, or other body of
employee representation.

 

  (vii) There are no disputes between any of the Companies and any current or
former Employee of any of the Companies, and no such disputes have been
threatened in writing. During the past five years, there has not been any
significant matter under discussion by the any of the Companies with any body of
employee representation, or any strike, work stoppage, or any labour dispute
relating to Employees.

 

  (viii) With the exception of Mr. Jan-Udo Kreyenborg and Mr. Theodor Bruckmann,
to the Knowledge of the Sellers, none of the employees have indicated in writing
an intention to terminate his or her employment as a result of the transactions
contemplated by this Agreement.

 

  (ix) There are no severance entitlements or entitlements to other payments
(other than pension payments) resulting from the termination of employment of
current or former employees.

 

  (x)

Annex 6.1.14 (x) (a) includes for each Company all agreements and other
commitments, whether of an individual or collective nature,

 

49 | 100



--------------------------------------------------------------------------------

  regarding pensions (betriebliche Altersversorgung) under which such Company
has any obligations and (b) lists every pension, retirement, profit sharing,
deferred compensation, stock option, severance pay, bonus or other incentive
plan payments, any health plan (except for any mandatory contributions to the
statutory health insurance), life or insurance plan or any other employee
benefit plan or fringe benefit plan, irrespective if currently or previously
adopted, written or unwritten, whether arrived at through individual agreement,
collective bargaining or otherwise, accrued for in whole or in part, maintained,
funded, or contributed to by any of the Companies (collectively, the “Benefit
Plans”). Benefit Plans include benefits for Employees, former employees of the
Companies, retirees, directors, independent contractors and any dependents or
spouses thereof and any person who can claim any benefits from any of the
Companies. All pension liabilities of each of the Companies arising from any
pension promise of any Company or any Benefit Plan are accurately reflected on
Annex 6.1.14 (i) or Annex 6.1.14 (x).

 

  (xi) Except as set forth on Annex 6.1.14 (x), none of the Companies maintains
or contributes to any Benefit Plans, nor has any of the Companies taken any
action to obligate it under, or to institute any such plan. Annex 6.1.14 (xi) is
a complete list with all cover insurance and other funding models maintained by
any of the Companies for the funding and coverage of any Benefit Plans (the
“Funding Plans”). All Benefit Plans have been maintained, funded and
administered in compliance in all material respects with all applicable laws,
except where such noncompliance would not reasonably be expected to result in a
material liability. None of the Companies has any outstanding contributions,
liabilities or obligations with respect to its Benefit Plans and Funding Plans.

 

  (xii) Each of the Companies has retained and paid any and all contributions
required to be made by it to pension, social, health or other insurance for all
of its Employees and for all persons, whether considered independent or as
employees of the respective Company, for which it is required by law to retain
and make such contribution or payments.

 

50 | 100



--------------------------------------------------------------------------------

6.1.15 Insolvency

No insolvency, bankruptcy or composition proceedings have been, or have been
threatened in writing to be, opened over the assets of the Companies or any
Seller, and to the Knowledge of the Sellers, there are no circumstances which
would require or justify the opening of or application for such proceedings.
Neither the Companies nor any Seller is illiquid (zahlungsunfähig) or
over-indebted (überschuldet) and, to the Knowledge of the Sellers, as of the
date hereof, there are no reasons to assume that any of the Companies or Sellers
will be overindebted or insolvent. No order has been made and no resolution has
been passed for the winding-up of any of the Companies or for a provisional
liquidator to be appointed in respect of any of the Companies, and no
proceedings have been initiated against any Company under applicable
composition, moratorium, reorganization, or similar laws.

 

6.1.16 Environmental

To the Knowledge of the Sellers, the properties and facilities used or operated
by the Companies at any time prior to the Signing Date are not polluted or
contaminated in a manner that violates any environmental laws. The relevant
Company or the relevant Seller, as the case may be, has not received any written
notification asserting a contamination or potential contamination of the
relevant property. To the Knowledge of the Sellers, there are no circumstances
that could give rise to any environmental liability of any Company.

 

6.1.17 Absence of Material Changes

Since 1 January 2013, each Company has conducted its business in the ordinary
course (im gewöhnlichen Geschäftsbetrieb) consistent with past practice of the
respective Company, and no Company has:

 

  (i) changed its accounting (including, without limitation, valuation and
consolidation) policies or procedures, including any method of calculating bad
debt, contingency or other reserves for accounting or financial reporting;

 

  (ii) made any write off or write down of or any determination to write-off or
down any of its assets except for the usual write-offs in accordance with
depreciation (Abschreibung für Abnutzung), consistent with past practice;

 

51 | 100



--------------------------------------------------------------------------------

  (iii) incurred any liabilities of any kind other than trade accounts payable,
liabilities reserved for in the Management Accounts or other liabilities
incurred in the ordinary course of business;

 

  (iv) accelerated the payment of any trade accounts receivable (compared to
past practice) or paid any trade accounts payable before the respective due
date;

 

  (v) waived, canceled, sold, or otherwise disposed of, for less than the face
amount thereof, any claim or right which it had against any person inconsistent
with past practice;

 

  (vi) delayed or otherwise deferred the payment of any liabilities, whether
current or long term, or failed to pay any liability on a timely basis, in each
case if inconsistent with past practice;

 

  (vii) with the exception of the acquisition of the Gildemeister milling
machine which is known to the Buyer, made capital expenditures in a total amount
in excess of EUR 100,000.00;

 

  (viii) delayed or otherwise deferred any material capital expenditures
provided for in its budget or outside the ordinary course of business;

 

  (ix) sold, transferred, assigned, encumbered or otherwise disposed of or
liquidated any of its assets, or entered into any transaction or incurred any
obligation to sell, transfer, assign, encumber or otherwise dispose of any
assets, other than dispositions in the ordinary course of its business;

 

  (x) increased or committed to increase the remuneration of any of its
directors or employees (as regards directors and employees who are not a Seller
or relatives of a Seller, outside usual increases made in accordance with past
practice and within the ordinary course of business);

 

  (xi) entered into any agreement or other transaction with any Seller,
Mr. Theodor Bruckmann, any of their Affiliates, or any person that is a related
party to any Seller, any Affiliate of a Seller or Mr. Bruckmann (other than
Contracts explicitly referred to in this Agreement);

 

52 | 100



--------------------------------------------------------------------------------

  (xii) suffered any material destruction, damage, or loss not covered by
insurance; or

 

  (xiii) suffered any Material Adverse Effect.

 

6.1.18 No Leakage

No Leakage, as defined hereinafter, has occurred between 1 January 2013 and the
Signing Date. “Leakage” means:

 

  (i) except for payments made under (a) the existing lease agreements between
Kreyenborg GmbH and Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG
relating to the real estate Coermühle/Münster and the Assets, and (b) the
existing lease agreement between BKG Bruckmann & Kreyenborg Granuliertechnik
GmbH and BKI Grundbesitz GmbH & Co. KG relating to the real estate
Hessenweg/Münster, any dividend or distribution declared, promised, made or paid
(whether actual or deemed), or any repayment of share capital, loan capital,
other securities or any other return of capital by any Company to the Sellers;

 

  (ii) any payments made or loans or any kind of benefits granted to, or assets
transferred to or liabilities assumed for the benefit of, any of the Sellers,
Mr. Theodor Bruckmann or any of their respective Affiliates (but not including
the Companies) or persons related to any of the Sellers, Mr. Theodor Bruckmann
or any of their Affiliates by any Company other than (a) in the amounts set
forth in the managing director employment agreements between the Companies and
Mr. Jan-Udo Kreyenborg and Mr. Theodor Bruckmann which are Data Room Documents,
(b) for deliveries of goods and services in the ordinary course of business in
accordance with past practice between any of the Companies on the one side, and
the Sellers and/or any of its subsidiaries (including the other Sellers) on the
other side, (c) any payments made with the express written (e-mail sufficient)
consent of the Buyer, (d) any payments made in accordance with this
Section 6.1.18 or (e) payments otherwise provided for under this Agreement,
including in particular payments under Section 18.8;

 

  (iii) issuing any additional shares or rights, options, or calls with respect
to any shares or other interests or participation in any Company and any change
whatsoever in the equity (Eigenkapital as defined in Section 266 (3) A German
Commercial Code/HGB) structure of any Company;

 

53 | 100



--------------------------------------------------------------------------------

  (iv) the waiver by any Company of any amount owed to any Company by any of the
Sellers, Mr. Theodor Bruckmann, any Affiliates of any Seller or of Mr. Theodor
Bruckmann or any persons related to any Seller, Mr. Theodor Bruckmann or any of
their respective Affiliates, other than as provided for under this Agreement;

 

  (v) the payment of, or incurring of any obligation to pay, any salary, bonus,
severance, transaction bonus, fees or other sums to any employee, consultant or
officer of any Company (other than any Seller or any of their respective
Affiliates) other than payments shown on Annex 6.1.14 (i) and;

 

  (vi) the creation, assumption or increase of any indebtedness other than short
term trading indebtedness incurred or arising in the ordinary course of
business, or forgiving or discharging in whole or in part any outstanding loans
or advances, other than advances to employees and consultants for travel and
other expenses in the ordinary course of business;

 

  (vii) guaranteeing any indebtedness for borrowed money, issuing or selling any
debt securities, creating, extending, granting or issuing any lien over any
properties or assets (other than in the ordinary course of business, in
particular in connection with the license or sale of any of products or services
to customers);

 

  (viii) assuming, guaranteeing or otherwise becoming directly or indirectly
liable with respect to any liability or obligation (whether absolute, accrued,
contingent or otherwise and whether direct or indirect, or as guarantor or
otherwise) of any other person, except in the ordinary course of business;

 

  (ix) any payments made, or sums incurred, by any Company to any third party
other than payments made, or sums incurred, in the ordinary course of business;

 

  (x) the agreement or understanding to do any of the above items (i) to (ix);

 

  (xi) any Tax that may become payable as a consequence of items (i) to
(x) above.

 

54 | 100



--------------------------------------------------------------------------------

6.1.19 No Unlawful Business Practices; Regulatory Compliance

 

(i) Neither any of the Companies nor any of their directors, officers, employees
or agents or any other person acting on behalf of any such person has (a) used
any funds for unlawful contributions, gifts, entertainment or other unlawful
payments relating to any political activity or (b) made any unlawful payment to
any government official or employee or any political party or campaign or
violated any provision of the German Criminal Code, the U.S. Foreign Corrupt
Practices Act of 1977, the UK Bribery Act of 2011 or the OECD Convention on
Combating Bribery of Foreign Public Officials in Business Transactions.

 

(ii) Kreyenborg GmbH and BKG Bruckmann & Kreyenborg Granuliertechnik GmbH have
complied with all applicable German export and foreign trade laws.

 

6.1.20 Finders’ Fees and Management Incentives

The Companies have not (i) incurred any obligation for brokerage or finders’
fees, agents’ commissions or similar payments to be made in connection with this
transaction; or (ii) – except for a performance bonus of the managing director
of BKG Bruckmann & Kreyenborg Granuliertechnik GmbH, Mr. Ralf Simon, and of
other key employees of the Companies as provided in the agreements attached as
Annex 6.1.20 with respect to the transactions contemplated hereunder – paid or
promised to their officers, directors or employees any bonus or other special
incentives in connection with this Agreement or the transactions contemplated
therein.

 

6.2 No Guarantees for Projections, etc. and Other Documents

Without limiting the foregoing, the Buyer hereby acknowledges that the Sellers
give no representation, warranty or guaranty of whatsoever nature with respect
to any projections, estimates or budgets, business plans, forecasts, and the
like delivered or made available to the Buyer (irrespective whether orally or
documented and in particular, but not limited to, contained in the information
memorandum and the information provided during the management presentations) of
future revenues, future results of operations (or any component thereof), future
cash flows or future financial condition (or any component thereof) or the
future business operations of the Companies.

 

55 | 100



--------------------------------------------------------------------------------

6.3 No other Guarantees, Representations and Warranties/Limitation of Remedies

Except for the guarantees contained in this Section 6, the Buyer does not
request, and the Sellers do not make any other express or implied guarantee,
representation or warranty to the Buyers. The Parties agree that the guarantees
set forth above are only designated for the specific remedies set forth in
Section 8, and that these guarantees shall not serve to provide the Buyers with
any other claims than those set forth in this Agreement. The guarantees set out
in Section 6 shall be deemed to be independent guarantees (selbständige
Garantien), and shall under no circumstances be construed as representations of
the Sellers with respect to the quality of the purchase object within the
meaning of Section 443 German Civil Code (Bürgerliches Gesetzbuch) (Garantie für
die Beschaffenheit der Sache). Therefore, the application of Section 444 German
Civil Code (Bürgerliches Gesetzbuch) is hereby unanimously waived and excluded
by the Parties.

Section 7

Guarantees with respect to the Assets

 

7.1 Guarantees of Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG

Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG hereby guarantees by way
of an independent guarantee (selbständiges Garantieversprechen, Section 311 para
1 German Civil Code/Bürgerliches Gesetzbuch) and subject to the restrictions and
limitations contained in this Agreement, in particular, but not limited to, the
time limitations, the de-minimis and maximum amounts set out in Sections 8 and
20, that the following facts and circumstances detailed in this Section 7 below
are true and correct as of the Date of Signing and the Closing Date; provided,
however that where specifically indicated that the respective guarantee is true
and correct as of the Date of Signing, such guarantee is deemed to be given only
as of the Date of Signing.

 

7.1.1 Assets

 

  (i)

With the exception of (a) the patents nos. DE102010000925.3, EP11701217.9,
JP2012-548451 and US13/522,169 jointly owned by

 

56 | 100



--------------------------------------------------------------------------------

  Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG and Seebach GmbH, and
(b) the patents nos. EP0915729B1 and AT199700465A jointly owned by Kreyenborg
Verwaltungen und Beteiligungen GmbH & Co. KG and Lenzing Aktiengesellschaft,
Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG is the sole owner of all
of the Assets and holds good and marketable title to all the Assets, free of any
encumbrances, charges or any third party rights. Except as set out under (a) and
(b) above, there are no restrictions with regard to the sale and transfer of any
of the Assets to the Buyer according to this Agreement. With the exception of
the patents nos. DE102010000925.3, EP11701217.9, JP2012-548451 and US13/522,169
referred to above under (a), no rights of preemption (Vorkaufsrechte), rights of
first refusal (Erwerbsrechte) or similar third party rights exist in case of a
sale or a disposition of the Assets. The Assets are not subject to any sale,
contribution or other contractual arrangement creating an obligation to transfer
or other disposition.

 

  (ii) The tangible Assets are in a good working order and repair (normal tear
and wear excepted), and each item is fit for its use intended by Kreyenborg
Verwaltungen und Beteiligungen GmbH & Co. KG.

 

7.1.2 Litigation

Except as listed in Annex 7.1.2, as of the Date of Signing, Kreyenborg
Verwaltungen und Beteiligungen GmbH & Co. KG is not involved in any Litigation,
in each case relating to the Assets. Except for the facts described in Annex
7.1.2, as of the Date of Signing no other Litigation relating to any of the
Assets was announced in writing or is, to the Knowledge of the Sellers,
threatened.

 

7.1.3 IP Rights

 

  (i) Annex 7.1.3 (i) includes a correct and complete list of all Assets that
are patents (Patente), utility models (Gebrauchsmuster), designs
(Geschmacksmuster), trademarks (Marken), domain names (Domainnamen) and
applications with respect to such rights and correctly states in each case the
type, subject matter, applicable register or other identification data and
encumbrances (the intellectual property rights listed or to be listed on Annex
7.1.3 (i) and the related know-how, the “IP Assets”).

 

57 | 100



--------------------------------------------------------------------------------

  (ii) Except as shown on Annex 7.1.3 (ii), Kreyenborg Verwaltungen und
Beteiligungen GmbH & Co. KG has not entered into any license agreement as
licensor as regards any IP Assets.

 

  (iii) No IP Asset is subject to any non-registered or otherwise pending
transfer or other disposition or any sale, contribution or other contractual
arrangement creating an obligation to transfer or to create, change or abolish
any encumbrances.

 

  (iv) To the Knowledge of the Sellers, no former or current employee,
contractor or consultant of any of the Companies, no Seller, no Affiliate of any
Seller and no former or current employee, contractor or consultant of any of the
Sellers or their respective Affiliates (other than the Companies) owns or has
any rights in or to the IP Assets.

 

  (v) Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG has properly
maintained and is continuing until the Closing to properly maintain the IP
Assets to the extent required for the continuation of the Business of the
Companies, in particular in relation to applications in a timely manner for
renewals and the payment when due of all registration and renewal fees as well
as all annuities, and has undertaken best efforts and will undertake best
efforts to keep, respectively, in confidence all know-how relating to the IP
Assets.

 

  (vi) Except as set out in Annex 7.1.3 (vi), before and including as of the
Date of Signing, no IP Asset has been challenged (angegriffen) by any third
party and no such challenge has been threatened in writing. Except as set out in
Annex 7.1.3 (vi), none of the IP Assets is subject to any pending judgment,
injunction, order or decree issued against Kreyenborg Verwaltungen und
Beteiligungen GmbH & Co. KG or any Company restricting the use thereof by it or
restricting the licensing thereof by it to any third party.

 

58 | 100



--------------------------------------------------------------------------------

7.1.4 No Change

Since 1 January 2013 and until the Date of Signing, there has not been any
material adverse change to any of the Assets.

 

7.2 Reference to certain Subsections of Section 6

The provisions of Sections 6.2 and 6.3 shall also apply to the guarantees set
out in this Section 7.

Section 8

Legal Consequences of a Breach of Guarantees

 

8.1 Breach of Guarantees

 

8.1.1 In case any guarantee of the Sellers pursuant to Section 6 of this
Agreement is breached (a “Breach”), the Sellers shall put the Buyer or, at the
Buyer’s option, an Affiliate of the Buyer or the relevant Company into the same
position that they would have been in had the respective Breach not occurred
(Naturalrestitution), provided, however, that the Buyer shall have the right to
claim immediately compensation of damages in cash under the conditions set out
in Section 8.1.3 below.

 

8.1.2 In case any guarantee of Kreyenborg Verwaltungen und Beteiligungen GmbH &
Co. KG pursuant to Section 7 of this Agreement is breached (also a “Breach”),
Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG shall put the Buyer or,
at the Buyer’s option, an Affiliate of the Buyer or the relevant Company into
the same position that they would have been in had the respective Breach not
occurred (Naturalrestitution), provided, however, that the Buyer shall have the
right to claim immediately compensation of damages in cash under the conditions
set out in Section 8.1.3 below.

 

8.1.3

If and to the extent remediation in kind (i) is not possible or (ii) has not
been effected by the relevant Seller within a period of sixty days following
delivery of a Breach Notice relating to the respective remediation as set out in
Section 8.3, the Buyer shall be entitled to request from the Sellers
compensation in cash

 

59 | 100



--------------------------------------------------------------------------------

  (Schadensersatz in Geld). In the event a Damage is related to a Third Party
Claim or if the remediation otherwise involves a third party as counterpart of
the Buyer or the relevant Company, as the case may be (and only in these cases),
the Buyer may elect, in its sole discretion, that the Sellers shall not be given
the opportunity to remediate the respective Damage in kind (Naturalrestitution),
but compensate the relevant Damage in cash, subject to the limitations set forth
in this Agreement.

 

8.1.4 For the purposes of determining the liability of the Sellers for any
Breach under this Section 8, Section 249 et seq. of the German Civil Code
(Bürgerliches Gesetzbuch) shall apply, and the term “damage” (Schaden) within
the meaning of Section 249 et seq. of the German Civil Code (BGB) shall include
any and all direct, indirect and consequential damages (mittelbare Schäden oder
Folgeschäden), losses, costs, liabilities, claim, expenses, costs of defence or
litigation, reasonable fees and expenses of attorneys, accountants and other
experts as provided in the relevant paragraphs of the German Civil Code;
provided, however, that (i) internal costs of the Buyer, its Affiliates and the
Companies in connection with any such damages, (ii) any lost profits
(entgangener Gewinn) and (iii) any claims for damages calculated on a basis of
multiples or on the argument that the Purchase Price was calculated upon
incorrect assumptions shall be excluded (collectively, “Damages”).

 

8.2 Knowledge of the Buyer

 

8.2.1 Claims for a Breach shall be excluded if and to the extent the fact that
results in the Breach

 

  (i) has been disclosed to the Buyer in this Agreement and the Annexes thereto,
including Annex 8.2.1 (i) (additional disclosures), or

 

  (ii) has been included in any of the documents stored on the Data Room CD-ROM
(as more specifically described in Section 8.2.3) (the “Data Room Documents”);
provided, however, that any information contained in the Data Room Documents
shall be regarded as having been disclosed only if the fact(s) resulting in a
Breach are readily discernible from the relevant document revealing or
containing the respective fact(s) (aus dem Dokument selbst ersichtlich oder
eindeutig ableitbar); all such information, collectively and in parts, referred
to as “Disclosed Information”.

 

60 | 100



--------------------------------------------------------------------------------

8.2.2 Any Disclosed Information shall be deemed to be disclosed for all of the
Sellers’ guarantees, irrespective whether such disclosure has been made with
respect to a specific item or guarantee. If and to the extent a fact has been
addressed in this Agreement or in any of the Annexes hereto and also in any Data
Room Document, and if and to the extent any of this information is
contradictory, the information which excludes the liability of the Sellers to
the utmost extent shall prevail.

 

8.2.3 For evidence purposes, the Parties have jointly deposited two CD-ROMs
prepared by IntraLinks, containing all Data Room Documents and an index thereto
(the “Data Room CD-ROMs”) with the acting notary. The acting notary is hereby
instructed jointly by the Sellers and the Buyer to seal these CD-ROMs and to
keep the CD-ROMs and refrain from handing them over to either Party or any third
party. The acting notary shall be permitted, however, to (i) provide either
Party at such Party’s specific written request with copies of any documents
included on the CD-ROMs, provided that the acting notary shall immediately upon
receipt send a copy of such request to the other Party, and (ii) open the seals
in the presence of both Parties (or their Representatives) and provide the
Parties (or their Representatives) with an opportunity to inspect and review the
documents on the CD-ROMs. If a Party intends to inspect and review the documents
on the sealed CD-ROMs, it shall notify the other Party in writing thereof (with
a copy to the acting notary) at least five (5) Business Days in advance. If the
other Party, despite being duly notified, does not show up for the inspection
and review, the presence of such Party at the opening, inspection or review is
not required. After every opening of the CD-ROM, the acting notary shall affix a
new seal. Unsealed copies of the CD-ROMs shall be delivered to each of the
Parties.

 

8.3 Breach Notice

If the Buyer becomes aware after the Closing Date of any Breach, the Buyer shall
give the relevant Seller a written notice (the “Breach Notice”). The Breach
Notice shall state the nature of the Breach, the facts and circumstances on
which it is based and, to the extent possible, the estimated or final amount of
Damages resulting therefrom. To the extent available, the Breach Notice shall be
accompanied by supporting documentation and evidence. For the avoidance of
doubt, the Sellers shall be under no obligation to comment on a Breach Notice,
and the fact that no comments have been made shall not be construed as an
acknowledgement of any claim and shall not have any comparable legal effect.

 

61 | 100



--------------------------------------------------------------------------------

8.4 Knowledge of the Sellers

If and to the extent any guarantees given under Section 6 are based upon the
“Knowledge of the Sellers”, only the actual knowledge (positive Kenntnis) of
Mr. Jan-Udo Kreyenborg, Mr. Theodor Bruckmann, Mr. Jan Ostgathe, Mr. Ralf Simon,
Mr. Bernd Bakenecker and Mr. Alexander Brück shall be relevant. If and to the
extent any guarantees given under Section 7 are based upon the “Knowledge of the
Sellers”, only the actual knowledge (positive Kenntnis) of Mr. Jan-Udo
Kreyenborg as managing director of the general partner of Kreyenborg
Verwaltungen und Beteiligungen GmbH & Co. KG and of Mr. Jan Ostgathe shall be
relevant. For the avoidance of doubt, none of the aforesaid individuals shall be
obliged to carry out any kind of enquiry or investigation with a view to this
Section.

 

8.5 Exclusion of Claims

The Buyer shall not have any claim for Damages under Section 8.1 or 8.2, as the
case may be, if and to the extent

 

  (i) a reserve for the respective Damage is accrued for in the Financial
Statements;

 

  (ii) in case of matters related to deliveries and services (Lieferungen und
Leistungen), to the extent general provisions (Pauschalrückstellungen) made in
the Financial Statements can be dissolved; or

 

  (iii) the Damage is recoverable from a third person, including insurance,
provided, however, that if and to the extent the Buyer or the relevant Company
has a claim against a third person for compensation of the respective Damage or
of parts thereof, (a) the Buyer shall use reasonable efforts, and procure that
the relevant Company uses reasonable efforts, to enforce such claim, and
(b) during the time period such claim against the third person is being
enforced, the statute of limitation of the respective claim of the Buyer under
this Agreement is being suspended (die Verjährung wird gehemmt).

 

62 | 100



--------------------------------------------------------------------------------

8.6 Mitigation of Damages; Compensation of Damages by Advantages

The Sellers shall not be liable for, and the Buyer shall not be entitled to
bring any claim under or in connection with this Agreement if and to the extent
that (i) the Damage results from a failure of the Buyer or any of its Affiliates
(including, after Closing, the Companies) to avoid or to mitigate damages
pursuant to Section 254 German Civil Code (Bürgerliches Gesetzbuch), and/or
(ii) the relevant Damage is compensated by any financial advantage of the Buyer
or any of its Affiliates, including, after Closing, the Companies (Prinzip der
Vorteilsanrechnung).

 

8.7 No “Double Recovery”

Where one and the same set of facts (Sachverhalt) qualifies under more than one
provision entitling the Buyer to a claim or remedy under this Agreement, the
respective Damage shall be compensated only once (no double recovery). In
particular, the foregoing shall apply if one and the same set of facts
(Sachverhalt) qualifies under more than one of the Sellers’ guarantees.

 

8.8 De-minimis and Basket Amounts

 

8.8.1 Claims of the Buyer resulting from a violation of guarantees under
Sections 6 and 7 shall be excluded, unless each individual claim arising from
any single occurrence or item, or series of related occurrences or items
resulting from a common cause (gleiche oder gleichartige Ursache) exceeds
EUR 25,000.00, and the total amount of all claims exceeds EUR 250,000.00. In the
event the aggregate amount of the claims exceeds EUR 250,000.00, the Buyer shall
be entitled to recover the Damages exceeding EUR 250,000.00 (Freibetrag, nicht
Freigrenze).

 

8.8.2 The limitations set forth in this Section 8.8 shall not apply in cases of
fraud (Arglist) or willful misconduct (Vorsatz), provided that the burden of
proof for fraud or willful misconduct shall be completely with the Buyer.

 

8.8.3 The limitations set forth in this Section 8.8 shall also not apply to any
Breaches by the Sellers of the guarantees in Sections 6.1.1 to 6.1.4, 6.1.18 (no
Leakage) and 7.1.1, provided that in such cases, the aggregate liability of the
Sellers shall under no circumstances exceed the Purchase Price.

 

63 | 100



--------------------------------------------------------------------------------

8.9 Statute of Limitation

Claims resulting from the violation of guarantees under Section 8 shall become
time-barred (verjährt) 18 months following Closing, except for claims for Breach
of Sections 6.1.1 to 6.1.4, 6.1.16 (Environmental) and 7.1.1 which shall be time
barred with the expiration of five (5) years as of the Closing Date.

 

8.10 Procedure in Case of Third Party Claims

 

8.10.1 In the event a third party asserts a claim or files a lawsuit against the
Buyer and/or the Companies (“Defendant”) in connection with a Breach for which
the Buyer may claim remediation or compensation from the Sellers under this
Agreement (a “Third Party Claim”), the Buyer shall provide to the Sellers
promptly a Breach Notice accompanied by a copy of the Third Party Claim and all
other available information as regards the allegations of the third party
claimant and provide the Sellers with the opportunity to present to the Buyer
the Sellers’ position as regards the Third Party Claim.

 

8.10.2 The Buyer shall have the right, in its sole discretion, to settle any
Third Party Claim; provided, however, that in the internal relationship between
the Buyer and the Sellers, no settlement of any Third Party Claim with any
third-party claimant shall be determinative for the existence or validity of the
respective Third Party Claim or the amount of Damages relating to such matter,
unless the Sellers explicitly consent to the respective settlement. In
particular, the Sellers shall not be precluded from asserting that the Buyer
failed to comply with its obligation to mitigate damages. If the Sellers consent
to any settlement of the Buyer or the respective Company with the third party
claimant, no Seller will have any power or authority to object to the amount or
validity of any claim by the Buyer with respect to such settlement.

 

8.10.3 The Buyer can, at its sole discretion, ask the Sellers in writing if the
Sellers wish to participate in the defence of the Third Party Claim. If the
Sellers notify the Buyer in writing within ten (10) Business Days that the
Sellers wish to participate in the defence, the following shall apply:

 

  (i)

The Buyer shall procure that the Sellers get the opportunity to defend the
Defendant against the Third Party Claim. The Sellers shall have the right to
defend the Defendant with all appropriate measures and shall have the sole power
to direct and control such defence at any time during the

 

64 | 100



--------------------------------------------------------------------------------

  proceedings. In particular, the Sellers may participate in, and direct all
negotiations and correspondence, appoint and instruct counsel and request that
the Third Party Claim be litigated or settled according to their instructions.
In defending the Third Party Claim, the Sellers shall reasonably take into
account the interests of the Buyer and the Companies.

 

  (ii) The Buyer shall procure that the Defendant will fully cooperate with the
Sellers in view of the defence of the Third Party Claim, provide the Sellers and
their representatives (including, for the avoidance of doubt, their counsel and
advisors) at Sellers’ cost copies of all relevant business records and documents
and permit the Sellers and their representatives to consult with the directors,
employees and representatives of the Buyer and/or the Companies.

 

  (iii) All costs and expenses incurred by the Sellers in defending such claim
shall be borne by the Sellers, unless if it turns out that the Sellers had not
been in breach of any guarantee relating to the Third Party Claim in which case
such costs and expenses shall be borne by the Buyer and shall be reimbursed to
the Sellers.

 

  (iv) For the avoidance of doubt, the fact that the Sellers assume according to
this Section 8.10.3 the defence of any Third Party Claim does not lead to any
kind of acknowledgement of the responsibility of the Sellers to indemnify and
hold harmless the Buyer and its Affiliates (including the Companies) from any
such Third Party Claim.

 

8.10.4 If the Buyer chooses to defend any Third Party Claim without any
involvement of the Sellers as set out in Section 8.10.3, the Buyer shall duly
defend the Third Party Claim, keep the Sellers informed about the status of the
claim and duly consider any requests of the Sellers regarding the defence of the
Third Party Claim. Section 8.10.1 shall remain unaffected.

 

8.11 Non Leakage

In the event of a non-compliance with or breach of the no Leakage clauses in
Section 6.1.18 and/or Section 11.2.5 (xxv), upon request of the Buyer, the
Sellers shall pay to the Buyer (or, if so directed by the Buyer, to a Company),
Euro for Euro, i.e., an amount in cash equal to the aggregate amount which, if
received by the relevant Company, would put the relevant Company into the same
financial position it was in, had there not been any non-compliance or breach of
the no Leakage clauses in Section 6.1.18 and/or Section 11.2.5 (xxv).

 

65 | 100



--------------------------------------------------------------------------------

Section 9

Taxes and Other Public Impositions

 

9.1 Definitions

 

9.1.1 For the purposes of this Agreement, the term “Taxes” shall include:

 

  (i) any federal, state, local and foreign taxes (Steuern) within the meaning
of Section 3 German General Tax Code (Abgabenordnung) or any similar taxes under
the laws of any other jurisdiction, including without limitation any joint or
secondary liability for taxes;

 

  (ii) any contributions (Beiträge), including, but not limited to, social
security contributions (Sozialabgaben); and

 

  (iii) any other public duties (Abgaben);

and in each case including any supplementary claims (steuerliche
Nebenleistungen), interest (Zinsen), surcharges (Zuschläge), fees, duties,
levies, imposts, customs or other assessments together with any penalties,
additions to tax, fines or other additional amounts imposed thereon or related
thereto.

 

9.1.2 For the purposes of this Agreement, the term “Tax Return” shall mean any
return, declaration, report, statement, claim for refund and other document of,
relating to, or required to be filed in respect of, any and all Taxes required
to be filed with any Taxing Authority, including any schedule or attachment
thereto, and any amendment thereto, and including reports in connection with the
withholding and remittance of Taxes. “Taxing Authority” shall mean any taxing or
other authority competent to impose any liability in respect of Tax or
responsible for the administration or collection of Tax or enforcement of any
law in relation to Tax, social security contribution or public duties.

 

66 | 100



--------------------------------------------------------------------------------

9.2 Tax Filings and Payment Until the Closing Date

The Sellers hereby guarantee to the Buyer by way of an independent promise of
guarantee pursuant to Section 311 para 1 German Civil Code (Bürgerliches
Gesetzbuch), within the scope and subject to the requirements and limitations
contained in this Section 9, and with effect as of the relevant date as
specified hereinafter, that

 

  (i) the Companies have duly and timely filed, and will duly and timely (taking
into consideration extensions of time allowed by the competent Taxing
Authorities) file until the Closing Date, all Tax Returns that are required to
be filed on or before the Closing Date;

 

  (ii) the Companies have paid, and will pay until the Closing Date, all Taxes
that are due and payable on or before the Closing Date;

 

  (iii) as of the Closing Date, each of the Companies has withheld or collected
and, when due, paid to the appropriate Tax authorities (or is properly holding
for such timely payment) all Taxes required by law to be withheld or collected
by them;

 

  (iv) the Companies have always satisfied their obligations in accordance with
the laws in relation to the conservation of documents;

 

  (v) as of the Date of Signing, there is (a) no claim for Taxes being asserted
or that has been previously asserted against any Company that has resulted in a
Lien against the property of the respective Company, and there is no Lien for
Taxes, other than Liens for Taxes not yet due and payable, (b) no audit of any
Tax Return of any Company being conducted by a Taxing Authority, and (c) no
extension of any statute of limitations on the assessment of any Taxes granted
to any Company currently in effect;

 

  (vi) as of the Date of Signing, none of the Companies has been informed by any
Taxing Authority in any jurisdiction that the jurisdiction believes that such
entity was required to file any Tax Return that was not filed;

 

67 | 100



--------------------------------------------------------------------------------

  (vii) as of the Closing Date, none of the Companies has made any commitment or
entered into any agreement or taken any action resulting in Tax deferral or in a
Tax deferred liability; and

 

  (viii) as of the Closing Date, except with regard to the VAT tax group of
Kreyenborg GmbH with Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG
(the “VAT Tax Group”), none of the Companies is a party to or bound by any
profit transfer, Tax sharing or Tax allocation agreement, and as of the Closing
Date, the VAT Tax Group will be effectively terminated.

 

9.3 Liability for Taxes

 

9.3.1 The Sellers shall compensate the Buyer and its Affiliates (including the
Companies) all Damages (as set out in Section 8.1.4) caused by, in connection or
arising out of:

 

  (i) any and all Taxes imposed on any of the Companies and allocated to any
time period before the Effective Date, including to Tax assessment periods
(steuerliche Veranlagungszeiträume) ending on or before the Effective Date; and

 

  (ii) any and all Taxes of Kreyenborg Verwaltungen und Beteiligungen GmbH & Co.
KG imposed on Kreyenborg GmbH or for which Kreyenborg GmbH is held liable

(hereinafter “Tax Damages”). For the avoidance of doubt, Section 8 shall not be
applicable for this Section 9.

 

9.3.2 The liability of the Sellers for Tax Damages shall be excluded if and to
the extent such Tax Damages

 

  (i) are reserved for in the 2012 Financial Statements;

 

  (ii) are payable to any of the Companies by a third person based on a valid
and enforceable claim for repayment or indemnification against a third party
(including a Taxing Authority);

 

68 | 100



--------------------------------------------------------------------------------

  (iii) are the result of a reorganization or other measures initiated by the
Buyer after the Closing Date, in particular by measures having retroactive
effect on periods ending on or before the Effective Date;

 

  (iv) can be offset against future Tax reductions (Steuerminderungen) arising
after the Effective Date out of the circumstance triggering the Tax
indemnification claim, e.g., resulting from the lengthening of depreciation
periods or higher depreciation allowances (Phasenverschiebung); any such Tax
benefit shall be computed as a lump sum on the basis of the potential Tax
savings during the first five years following the Effective Date and
corresponding to the Tax liability, using the actual Tax rates for the relevant
periods (or where the Tax rates are not yet known the Tax rates applicable at
the time of computation) and discounted at an interest rate of 6 %.

 

9.3.3 Tax Damages owed by the Sellers under this Section 9 shall be paid within
ten (10) Business Days following written notice by the Buyer, provided that
(i) the payment of such amounts to the Taxing Authority is due; and (ii) the
Sellers shall not be required to make any payment earlier than five (5) Business
Days before such Taxes are due to the Taxing Authority. If any appeal is being
filed in connection with any Tax that is a Tax Damage, payment of such Tax to
the Taxing Authority will be considered due not earlier than on the date such
Tax has been finally determined (bestandskräftig) by either the Taxing Authority
or a competent court; provided, however, that the Taxing Authority has granted
relief from paying the assessed Tax until such Tax becomes final and binding. If
this is not the case, the Sellers shall make a respective advance payment to the
Buyer, provided that the relevant Company irrevocably assigns and transfers its
right for repayment of the contested Taxes to the Sellers as collateral for any
claim for repayment. If the final amount that is a Tax Damage is lower than the
advance indemnification payment by the Sellers, the difference shall be
reimbursed by the Buyer, including all interest earned thereon, if any.

 

9.4 Tax Filings after the Closing Date

The Buyer shall prepare and make all Tax Returns for the Companies required to
be filed by or on behalf of the Companies after the Closing Date and not yet
filed. Tax Returns relating to periods until the Effective Date shall be
prepared on a basis consistent with those prepared for prior tax assessment
periods, unless mandatory applicable Tax laws require otherwise. To the extent
such Tax

 

69 | 100



--------------------------------------------------------------------------------

Returns relate to periods until and including the Effective Date, the Buyer
shall make such Tax Returns available at least thirty (30) Business Days prior
to the due date of such Tax Returns to the Sellers for review. The Sellers shall
have the opportunity to provide to the Buyer within fifteen (15) Business Days
following receipt of the draft Tax Return suggestions and the Buyer shall cause
the Companies to observe the Sellers’ suggestions when finalizing and filing the
respective Tax Return, except if and to the extent such suggestions are not in
compliance with applicable mandatory Tax laws. For the avoidance of doubt, a
suggestion based on minority opinions in the legal literature shall also be
regarded as being in compliance with mandatory applicable Tax law for purposes
of this Section 9, unless such opinion is totally inappropriate (unvertretbar);
provided that such a Tax position was or will be fully disclosed to the Taxing
Authorities in the respective Tax Return (Offenlegung gegenüber den
Finanzbehörden) as required by the applicable Tax laws.

 

9.5 Tax Covenants

The Buyer covenants to the Sellers that, except if required by mandatory Tax
laws or the Taxing Authorities, the Buyer will not initiate, and, to the extent
permitted by applicable laws, cause the Companies not to initiate

 

  (i) any Tax election or the change of any Tax election, the amendment of any
Tax Return or the taking of any Tax position on any Tax Return, the taking of
any action, the omitting to taking any action or the entering into any
transaction, merger, or restructuring that results in any increased Tax of any
of the Sellers, Mr. Theodor Bruckmann or any of their Affiliates (other than the
Companies), including any Tax Damages;

 

  (ii) the change or challenge of the understanding made between Kreyenborg GmbH
and the Taxing Authority during the tax field audit conducted in 2009/2010 and
set out in Annex 9.5 (ii) with respect to the current value depreciation
(Teilwertabschreibung) of trade liabilities of Kreyenborg, Inc.;

 

  (iii) the change or challenge of the understanding made between Kreyenborg
GmbH and the Tax authority during the tax field audit conducted in 2009/2010 as
set out in Annex 9.5 (iii) with respect to the payment of the lease amounts by
Kreyenborg GmbH to Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG
regarding the real estate and Assets used by Kreyenborg GmbH;

 

70 | 100



--------------------------------------------------------------------------------

  (iv) any election under Section 338(h)(10) of the United States Internal
Revenue Code (and any corresponding elections under state, local or foreign
laws) to treat the purchase of the Shares of Kreyenborg, Inc. and/or Kreyenborg
America LP as a purchase of assets for U.S. income tax purposes.

 

9.6 Procedure in Case of Tax Audits and Other Proceedings

 

9.6.1 Following the Closing Date, the Buyer shall promptly notify the Sellers of
any Tax Audit or administrative or judicial proceeding that is announced or
commenced and relating to any of the Companies and any Tax period ending on or
before 31 December 2012, including in particular, without limitation, tax audits
(Betriebsprüfungen) (“Tax Audit”). Such notice shall be made in writing and
contain all facts and information describing the subject matter of the Tax Audit
or the asserted Tax liability, if any, in reasonable detail, include copies of
any notice or other document received from any Taxing Authority with respect of
such Tax Audit and the asserted Tax liability of any of the Companies and
contain complete information as regards all facts available to the Buyer and the
Companies relating to the Tax Audit and in particular to any Taxes that
potentially generate a Tax Damage (an “Indemnifiable Tax”).

 

9.6.2

Upon the Sellers’ request and at the Sellers’ expense, the Buyer will cause the
Companies to retain the services of Sellers’ tax advisor Heinrichs Rose &
Collegen Wirtschaftsprüfer Steuerberater Gesellschaft bürgerlichen Rechts,
Münster (Westphalia), (“Sellers Appointed Tax Advisor”) to assist with
information and documentation requests of the Taxing Authorities relating to any
Indemnifiable Taxes and in connection with any Tax Audit of any Tax period
ending on or before 31 December 2012. In the event of a Tax Audit of any Tax
period ending on or before 31 December 2012, the Sellers Appointed Tax Advisor
shall have the opportunity to actively participate in every meeting with the Tax
Authorities (including the first meeting and until the final discussions
(Schlussbesprechnung)), in presence of and in partnership with the tax advisor
of the Buyer (“Buyer’s Appointed Tax Advisor”), and provide supporting
documents, arguments, facts, etc. to defend the pre Closing Date tax treatment
of the matter under review. The Sellers Appointed Tax Advisor shall constantly
coordinate with the Buyer’s Appointed Tax Advisor, and participate

 

71 | 100



--------------------------------------------------------------------------------

  in all discussions and communications with the Taxing Authorities. The Buyer
shall cause the Companies to observe (befolgen) in all oral and written
communication with the Taxing Authorities all suggestions of the Sellers
Appointed Tax Advisor, except if and to the extent (ausgenommen soweit) such
suggestions are not in compliance with the applicable mandatory Tax laws.

 

9.6.3 In the event the Sellers choose not to have Sellers Appointed Tax Advisor
participate in the meetings with the Tax Authorities, and during the course of a
Tax Audit, the Taxing Authorities raise any issues with respect to any
Indemnifiable Taxes, the Buyer shall provide prompt notice to the Sellers,
giving the Sellers the opportunity to provide supporting documents, arguments,
facts, etc. to defend the pre Closing Date tax treatment of the matter under
review. The Buyer shall cause the Companies to use such documents and arguments
provided by the Sellers in the discussions with the Taxing Authorities, except
if and to the extent such supporting documents and arguments provided by the
Sellers are not in compliance with the applicable mandatory Tax laws.

 

9.6.4 In the event of a proposed settlement of an Indemnifiable Tax matter, the
Buyer shall consult with the Sellers (or Sellers’ designated representative) and
seek the Sellers’ consent, that should not be unreasonably withheld. In the
event the Sellers Appointed Tax Advisor strongly recommends (nachdrücklich
empfehlen) to enter into the proposed settlement, then the Sellers cannot
withhold their consent for that settlement. If an appeal against the proposed
handling of the respective Indemnifiable Tax is estimated to have less than a
50 % chance of success in the sole and unreviewable professional opinion of
Sellers Appointed Tax Advisor, withholding the consent for the proposed
settlement shall be deemed unreasonable.

 

9.6.5 If the Sellers shall request that the relevant Company files an appeal
against a decision of the Taxing Authorities relating to an Indemnifiable Tax,
the Buyer shall cause the relevant Company to file such appeal, except if and to
the extent the arguments provided by the Sellers to supporting their position
with respect to such Indemnifiable Tax do not comply with applicable mandatory
Tax laws. The Buyer’s Appointed Tax Advisor shall be involved in all aspects of
any appeal, Section 9.6.2 shall apply accordingly. The Sellers shall bear their
own costs related to any participation in such an appeal, the costs of their
advisors, the procedural costs of any appeal or procedure initiated upon their
request as well as the costs of the respective Company related to such appeal or
procedure requested by the Sellers.

 

72 | 100



--------------------------------------------------------------------------------

9.7 Tax Refunds

If a Company will receive a Tax refund relating to any period ending on or
before the Effective Date (to the extent not reflected in the 2012 Financial
Statements as an asset), the amount of such Tax refund less the amount of any
Tax liability and administrative costs of any of the Companies related directly
to such refund shall be paid by the Buyer to the Sellers without undue delay;
provided, however, that losses recognized by the Taxing Authorities, including
losses carried backwards, shall not be deemed a refund, and no refund shall be
payable in the event the assessment generating the refund also generates an
increase of the tax basis of any Company in any time period after 31 December
2012. The Buyer shall promptly notify the Sellers of any Tax refund relating to
any period ending on or before the Effective Date.

 

9.8 Non-Compliance; No Deductions; Limitation Period

 

9.8.1 If the Buyer does not substantially comply with its obligations pursuant
to Sections 9.4 and/or 9.6, the Sellers (i) shall not be liable for any such
Taxes that any of them may owe or any reduction of any of their Tax assets as a
result of such non-compliance, and (ii) shall have a claim against the Buyer to
the extent such non-compliance results in Taxes of the Sellers, Mr. Theodor
Bruckmann or any of their Affiliates (not including the Companies) which would
not have occurred if the obligations of the Buyer under these Sections 9.4
and/or 9.6 had been properly complied with.

 

9.8.2 The liability of the Sellers for Taxes pursuant this Section 9 shall not
be subject to any deductions or limitations, provided, however, that the
aggregate liability of the Sellers under this Agreement shall not exceed under
any circumstances the Purchase Price.

 

9.8.3 Claims of the Buyer relating to Taxes under this Section 9 shall become
time-barred within six months after the relevant Tax liability became final and
binding (bestandskräftig).

 

73 | 100



--------------------------------------------------------------------------------

Section 10

Guarantees of the Buyer

The Buyer hereby guarantees by way of an independent guarantee (selbständiges
Garantieversprechen, Section 311 para 1 German Civil Code/Bürgerliches
Gesetzbuch) that the following is true and correct as of the Signing Date and as
of the Closing Date:

 

10.1 Authorization of the Buyer

 

10.1.1 The Buyer is duly incorporated, validly existing and in good standing
under the laws of Ohio and has all corporate powers required to carry on its
business as presently conducted.

 

10.1.2 The execution and performance by the Buyer of this Agreement are within
the Buyer’s corporate powers, do not violate the articles of association,
by-laws or other relevant corporate rules of the Buyer and have been duly
authorized by all necessary corporate action on the part of the Buyer.

 

10.1.3 Assuming compliance with any applicable requirements under Antitrust Laws
and other regulatory laws and except for any required approvals that have to be
filed for based on information relating to the Companies and their business, the
execution and performance of this Agreement by the Buyer require no approval or
consent by any Governmental Authority and do not violate any applicable law or
decision by any Governmental Authority binding on the Buyer.

 

10.1.4 As of the date hereof, there is no lawsuit, investigation or proceeding
pending against, or to the Buyer’s Knowledge, threatened in writing against the
Buyer before any court, arbitrator or governmental authority which challenges or
seeks to prevent, alter or materially delay the transactions contemplated by
this Agreement.

 

10.2 Financial Capability

The Buyer has sufficient immediately available funds or binding and
unconditional financing commitments to enable it to make all payments required
to be made by it under this Agreement.

 

74 | 100



--------------------------------------------------------------------------------

Section 11

Other Duties; Legal Relationship

Following Execution of the Agreement

 

11.1 Books and Records of the Companies

After the Closing, the Sellers and the Buyer shall, and shall cause their
respective Affiliates to, provide to each other and to their respective
officers, employees, counsel and other representatives, upon request, reasonable
access for inspection and copying of all information and documents existing as
of the Closing Date and relating to the Companies and the Business and shall use
commercially reasonable efforts to make their respective personnel reasonably
available for interviews, depositions and testimony in any legal matter
concerning transactions contemplated by this Agreement, the operations or
activities relating to the Companies and the Business and as otherwise may be
necessary or desirable to enable the Party requesting such assistance to:
(i) comply with any reporting, filing or other requirements imposed by any
Governmental Authority, (ii) assert or defend any action or allegation in any
litigation or arbitration or in any administrative or legal proceeding,
including actions or allegations that one Party to this Agreement has asserted
against the other, or (iii) perform its obligations under this Agreement. The
Party requesting such information or assistance shall reimburse the other Party
for all reasonable out-of-pocket costs and expenses incurred by such Party in
providing such information and in rendering such assistance. The access to
information and documents contemplated by this Section 11.1 shall be during
normal business hours and upon reasonable prior notice and shall be subject to
such reasonable limitations as the Party having custody or control thereof may
impose to preserve the confidentiality of information contained therein. Each
Party hereto agrees for a period extending five years after the Closing Date not
to destroy or otherwise dispose of any such books, records and other data unless
such Party shall first offer in writing to surrender such books, records and
other data to the other Party and such other Party shall not agree in writing to
take possession thereof during the ten-day period after such offer is made.

 

11.2 Conduct of Business between Signing and Closing

 

11.2.1 For the time period between the Signing Date and the Closing Date, the
Sellers shall conduct the business of the Companies, and cause the Companies to
conduct their businesses, in the ordinary course (im gewöhnlichen Geschäftsgang)
consistent with past practice and shall cause the Companies to preserve their
ongoing business organizations and relationships with third parties.

 

75 | 100



--------------------------------------------------------------------------------

11.2.2 The Sellers will cause the Companies, to the extent required to fulfill
the obligations of a prudent and reasonable businessman, each to (i) pay all of
its debts and Taxes when due, except to the extent such debts or Taxes are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established, (ii) pay or perform its other obligations when
due, and (iii) use commercially reasonable efforts consistent with past practice
to (a) preserve intact its present business organizations, (b) keep available
the services of its present officers and key employees, and (c) preserve its
relationships with customers, suppliers, distributors, licensors, licensees, and
others having business dealings with it, to the end that its goodwill and
ongoing businesses will be unimpaired at the Closing Date.

 

11.2.3 The Sellers will promptly notify the Buyer of any change, occurrence or
event not in the ordinary course of business of the Companies, and of any
change, occurrence or event which, individually or in the aggregate with any
other changes, occurrences and events, could have a material adverse effect on
any of the Companies.

 

11.2.4 The Sellers will cause each of the Companies to assure that each of the
Contracts entered into after the date hereof by it will not require the
procurement of any consent, waiver or novation or provide for any material
change in the obligations of any party in connection with, or terminate as a
result of the consummation of, the transactions contemplated by this Agreement.

 

11.2.5 Without limiting the generality of the foregoing, for the period between
the Signing Date and the Closing Date, the Sellers shall ensure that the
Companies will not, without the prior written consent of the Buyer (e-mail
sufficient),

 

  (i) adopt or propose any change in their certificate of incorporation,
articles of association, by-laws or any other organizational documents;

 

  (ii) merge or consolidate with any other person, acquire, agree to acquire,
dispose, agree to dispose of, or grant an option to purchase any assets or
create an encumbrance on any assets, except in the ordinary course of business;

 

76 | 100



--------------------------------------------------------------------------------

  (iii) amend the terms of employment, grant any increase in wages, salaries,
entitlements, bonus, or other remuneration of any employee or adopt or amend any
employee or compensation benefit plan, or pay any special bonus or special
remuneration to any employee or non-employee director, unless provided for in
this Agreement with regard to transaction boni (Section 5.2.3 and Annex 6.1.20);

 

  (iv) hire any employees, consultants or independent contractors, or enter
into, or extend the term of, any employment or consulting Contract with any
person, or enter into any collective bargaining agreement;

 

  (v) grant any severance or termination payment to any person or amend or
modify any existing severance or termination agreement with any person, except
in the ordinary course of business or as required by law;

 

  (vi) issue or sell any shares, or any securities convertible into or
exchangeable for any such shares, or issue, sell, grant or enter into any
subscriptions, options, warrants, conversion or other rights, agreements,
commitments, arrangements or understandings of any kind, contingently or
otherwise, to purchase or otherwise acquire any such shares or any securities
convertible into or exchangeable for any such shares;

 

  (vii) forgive, compromise, release, cancel or waive any claims or rights, or
sell or otherwise dispose of any claims except for the face amount thereof,
except in the ordinary course of business;

 

  (viii) transfer, assign, convey, or liquidate any assets or business or enter
into any transaction or incur any liability or obligation related thereto, other
than in the ordinary course of its business;

 

  (ix) delay or postpone the payment of any liabilities (compared to past
practice), whether current or long term, or fail to pay any liability on a
timely basis inconsistent with prior practice;

 

  (x) accelerate the payment of any trade accounts receivable (compared to past
practice) or pay any trade accounts receivable before the respective due date;

 

77 | 100



--------------------------------------------------------------------------------

  (xi) pay any amount to any Affiliate, except payments within the ordinary
course of business and consistent with past practice;  

 

  (xii) enter into any Contract that, if entered into before the Closing Date,
would be a Material Contract (other than a customer Contract) or a customer
Contract with an aggregate value exceeding EUR 100,000.00 or amend to the
disadvantage of the respective Company, or terminate, any such Contract;  

 

  (xiii) terminate any Contract with any reseller, distributor, original
equipment manufacturer or agent, where such termination would or could trigger
any payment by the respective Company to such reseller, distributor, original
equipment manufacturer or agent pursuant to the terms of such Contract or under
law;  

 

  (xiv) incur or guarantee any indebtedness for borrowed money, issue or sell
any debt securities or prepay any debt, except for borrowings and repayments
incurred in the ordinary course of business;  

 

  (xv) make any loans or advances to, or any investments in or capital
contributions to, any person, or forgive or discharge in whole or in part any
outstanding loans or advances, other than advances to employees and consultants
for travel and other expenses in the ordinary course of business;  

 

  (xvi) transfer or license to any person (including through a reseller
agreement) any intellectual property relying to the Business, other than in the
ordinary course of business in connection with the license or sale of any of the
products or services to customers by a Company;  

 

  (xvii) sell, lease, license or otherwise dispose of or create, extend, grant
or issue any Lien over any properties or assets (other than in the ordinary
course of business in connection with the license or sale of any of products or
services to customers);  

 

  (xviii) enter into any operating lease pursuant to which the aggregate
obligations exceed EUR 50,000.00;  

 

78 | 100



--------------------------------------------------------------------------------

  (xix) make any capital expenditures or commitments, capital additions or
capital improvements or enter into any capital leases except in the ordinary
course of business (and not in excess of EUR 50,000.00, in the aggregate);

 

  (xx) commence any legal proceeding other than for the routine collection of
bills or in such cases where it in good faith determines that failure to
commence a legal proceeding would result in the material impairment of a
valuable aspect of its business, provided that the respective Company consults
with the Buyer before the filing of such a legal proceeding;

 

  (xxi) declare, set aside, make or pay any dividend or other distribution or
otherwise purchase or redeem, directly or indirectly, any shares;

 

  (xxii) change in any respect its accounting practices, policies or principles;

 

  (xxiii) incur, assume, guarantee or otherwise become directly or indirectly
liable with respect to any liability or obligation (whether absolute, accrued,
contingent or otherwise and whether direct or indirect, or as guarantor or
otherwise with respect to any liability or obligation of any other person),
except in the ordinary course of business;

 

  (xxiv) permit any of the Companies to enter into any agreement or arrangement
with Seller or its Affiliates;

 

  (xxv) do or omit anything the result of which would constitute a Leakage; or

agree in writing to take any of the actions described in the foregoing clauses
of this Section 11.2.5 or undertake intentionally and deliberately any action
which could reasonably be expected to make any of the Sellers’ guarantees
contained in this Agreement that are given as of the Closing Date untrue or
incorrect.

 

11.2.6 In addition, during the period between the Signing Date and the Closing
Date, Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG shall not enter
without the prior written consent of the Buyer (e-mail sufficient) in any
license agreement relating to any intellectual property that is an Asset.

 

11.2.7

The consent of the Buyer to the measures set out above shall be deemed to be
granted and the respective Company shall be entitled to proceed with the

 

79 | 100



--------------------------------------------------------------------------------

  respective action if the relevant Seller notified the Buyer in writing (e-mail
sufficient), and the Buyer did not notify the relevant Seller in writing (e-mail
sufficient) of any objections within a period of five (5) Business Days after
being provided with all relevant details necessary to make an informed decision
concerning the respective inquired action.

 

11.2.8 For the avoidance of doubt, actions and measures provided for under this
Agreement, including in particular, without limitation, (i) the execution of
shareholders’ resolutions or similar undertakings in order to discharge
(entlasten) Mr. Jan-Udo Kreyenborg and Mr. Theodor Bruckmann as managing
directors of any of the Companies, as well as (ii) all actions required in order
to transfer the existing pension obligation of Kreyenborg GmbH in favour of
Mr. Jan-Udo Kreyenborg to another legal entity, shall be regarded as permitted
actions pursuant to this Section 11.2.

Section 12

Confidentiality

 

12.1 “Proprietary Information”

For purposes hereof, “Proprietary Information” shall mean any information
related to the Business, Companies and the Buyer and its Affiliates, including
any information related to their respective business, organization, financial
situation, operations, purchasing and sales activities, intellectual property,
source codes, information relating to services, operating processes, procedures,
price lists, customer lists, technology, designs, specifications, or other
proprietary information of the business of the Companies and the Buyer and its
Affiliates.

 

12.2 Confidentiality Undertaking

For a period of five years after the Closing Date, the Sellers shall treat any
and all Proprietary Information as confidential and not disclose or make it
available to any person unless it is or has been:

 

  (i) obtained legally and freely from a third party without restriction as to
the disclosure of such information;

 

80 | 100



--------------------------------------------------------------------------------

  (ii) independently developed by the respective Seller at a prior time when the
respective Seller was not an employee, independent contractor, board member or
shareholder of any of the Companies and without the benefit of any of the
Proprietary Information of any of the Companies;

 

  (iii) made public as required by applicable laws, court proceedings, or stock
exchange regulations; or

 

  (iv) within the public domain or later becomes part of the public domain as a
result of acts by someone other than any Seller.

 

12.3 Standard of Care

To the extent obliged to treat Proprietary Information as confidential, each
Seller shall use the same degree of care as it uses with regard to its own
proprietary information to prevent disclosure, use, or publication of the
Proprietary Information.

Section 13

Covenant not to Compete

 

13.1 Covenant not to Compete

For a period of three years after Closing, none of the Sellers shall, directly
or indirectly, engage in any Competitive Business Activity (as defined below)
anywhere in the Restricted Territory (as defined below). For all purposes
hereof, the term “Competitive Business Activity” shall mean: (i) engaging in, or
managing or directing persons engaged in, any business that designs, develops,
markets, licenses, distributes or sells any product which is substitutable for
any product related to the Business and provided by any of the Companies on or
prior to the Closing Date; (ii) acquiring or having an ownership interest in any
entity that designs, develops, markets, licenses, distributes or sells any
product which is substitutable for any product related to the Business and
provided by any of the Companies on or prior to the Closing Date (except for
passive ownership of three per cent or less of any entity whose securities are
listed on any major national or international stock exchange);
(iii) participating in any capacity (whether as consultant, advisor, independent
contractor, proprietor, partner, joint venturer or otherwise) in the financing,
operation, management or

 

81 | 100



--------------------------------------------------------------------------------

control of any Person or business that designs, develops, licenses, markets,
distributes or sells any product which is substitutable for any product related
to the Business and provided by any of the Companies on or prior to the Closing
Date; or (iv) utilizing knowledge of the Business or relationships with
customers, suppliers or others to engage or facilitate others to design,
develop, license, market, distribute or sell any product which is substitutable
for any product related to the Business and provided by any of the Companies on
or prior to the Closing Date, in the Restricted Territory. For all purposes
hereof, the term “Restricted Territory” shall mean Germany, Europe, Russia, the
United States of America, Malaysia and China.

 

13.2 Exceptions to the Covenant not to Compete

The covenant not to compete pursuant to Section 13.1 does not apply (i) if and
to the extent Mr. Jan-Udo Kreyenborg acts as consultant for the Companies or the
Buyer or any of its Affiliates, and (ii) to the operations of Kreyenborg Plant
Technology GmbH & Co. KG, BLS Integration GmbH & Co. KG and Bruckmann
Steuerungstechnik GmbH as conducted at the Date of Closing.

 

13.3 Specific Use of Proprietary Information

 

13.3.1 Mr. Jan-Udo Kreyenborg and Mr. Theodor Bruckmann shall be permitted to
use their professional expertise, customers contacts, supplier contacts and
industry contacts and knowledge obtained during their activities as a managing
director and shareholder of the Companies for activities that are not
Competitive Business Activities; provided, however, that the use is in full
compliance with the obligations pursuant to Section 12 hereof and this
Section 13.

 

13.3.2 On a case-by-case basis, each of Mr. Jan-Udo Kreyenborg and Mr. Theodor
Bruckmann may request from the Buyer the permission to use a specific item of
Proprietary Information for activities that are not Competitive Business
Activities, and the Buyer will grant such permission at its sole discretion.

Section 14

Non-Solicitation

From and after the date hereof and for a period of three years after the Closing
Date, the Sellers shall not, directly or indirectly, solicit, recruit or hire
(as an

 

82 | 100



--------------------------------------------------------------------------------

employee or contractor) any Employee of the Business who is currently employed
by any of the Companies or induce any such Employee to terminate its employment
or relationship with any of the Companies, the Buyer or any of its Affiliates.
The placing of an advertisement for a position available to a member of the
public generally and a hiring of an employee following such advertisement shall
not constitute a breach of this Section 14.

Section 15

Names of the Companies, Product Names and Domain Names

 

15.1 Names of the Companies

 

15.1.1 The Companies shall be entitled to use their present names for a period
of three months following Closing. Not later than at the end of this period, the
Buyer undertakes to change the name of Kreyenborg GmbH to “Nordson Kreyenborg
GmbH”, the name of Kreyenborg America L.P. to “Nordson Kreyenborg America,
Inc.”, the name of Kreyenborg Inc. to “Nordson Kreyenborg, Inc.”, the names of
the branch office in Shanghai (China) to “Nordson Kreyenborg (China) Ltd.”, the
name of the branch office in Malaysia to “Nordson Kreyenborg Malaysia Ltd.” and
the name of BKG Bruckmann Kreyenborg Granuliertechnik GmbH to “Nordson BKG
GmbH”, or comparable other designations reflecting the envisaged combination of
the two businesses.

 

15.1.2 Until the first anniversary of the Closing the Companies shall be
entitled to use the name “Kreyenborg” as part of the names of the companies and
branches set out in Section 15.1.1. By the first anniversary of the Closing, the
Buyer undertakes to change the names of the companies and branches set out in
Section 15.1.1 in a way that these names no longer contain the name “Kreyenborg”
and the name “Bruckmann” or any similar names or abbreviations.

 

15.1.3 The Buyer hereby agrees and acknowledges that the name “Kreyenborg” is a
genuine right of the Sellers, and that the name “Bruckmann” is a genuine name of
Mr. Theodor Bruckmann, and the Buyer is not entitled to use the names
“Kreyenborg” and/or “Bruckmann” or any variation(s) thereof other than
explicitly provided for in this Section 15.

 

83 | 100



--------------------------------------------------------------------------------

15.2 Design and Logo “Kreyenborg” and Domain Names

The Parties are aware that all rights pertaining to the design and logo
“Kreyenborg” as set out in Annex 15.2 (a) as well as to the domain names set out
in Annex 15.2 (b) initially owned by Kreyenborg GmbH have been transferred to
Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG (and thereafter to
Kreyenborg Verwaltungs-GmbH) prior to Closing at no costs for Kreyenborg
Verwaltungen und Beteiligungen GmbH & Co. KG and Kreyenborg Verwaltungs-GmbH.

 

15.3 Non-exclusive License to use the Name, Logo and Domain Names

Mr. Jan-Udo Kreyenborg and Kreyenborg Verwaltungs-GmbH grant to Kreyenborg GmbH
(for so long as it remains a wholly owned subsidiary of the Buyer) the
non-exclusive, worldwide royalty-free license to use the name and logo
“Kreyenborg” as set out in Annex 15.2 (a) as well as the domain names
“kreyenborg.de”, “kreyenborg.com” (the name, logo and domain names, together,
the “KBG Names”) as more specifically set out in the license agreement attached
as Annex 15.3 (the “License Agreement”). The Sellers and Kreyenborg
Verwaltungs-GmbH shall not assume any liability of whatever nature with respect
to the license and the use of the KBG Names by the Buyer and any of its
subsidiaries and Affiliates (including, after Closing, the Companies), and the
Buyer shall indemnify and hold harmless the Sellers or Kreyenborg
Verwaltungs-GmbH, as the case may be, from any liability arising out of the
violation of the intellectual property rights of any person (other than any
Seller or any Affiliate or relative of any Seller) by the use of the KBG Names
by the Buyer or any of its Affiliates (including, after Closing, the Companies).

 

15.4 Change of IP Addresses, etc.

 

15.4.1 The Buyer undertakes to change the IP-addresses, internet presences and
other features of the Companies which presently include the names “Kreyenborg”
and “Bruckmann” at the latest twelve (12) months after the Closing in order to
ensure that the name “Kreyenborg” and “Bruckmann” or any similar name will no
longer be included in these features, other than as permitted by the License
Agreement and unless a longer term is required with respect to regulatory
requirements.

 

84 | 100



--------------------------------------------------------------------------------

15.4.2 The Buyer undertakes that the Companies will establish on their internet
websites a link to the businesses carried out by Mr. Jan-Udo Kreyenborg for a
period of at least six months following Closing in order to enable customers of
such businesses to be redirected to the relevant website at no costs for the
Sellers.

 

15.4.3 The Buyer ensures that the Companies will forward all e-mails addressed
to the email address
“j-u.kreyenborg@kreyenborg.de” and “j.kreyenborg@kreyenborg.de” to the e-mail
address j.kreyenborg@versanet.de of Mr. Jan-Udo Kreyenborg without undue delay
for a period of six months after Closing. To the extent such e-mails contain
business items only, Mr. Jan-Udo Kreyenborg undertakes to redirect Business
related e-mails to the Buyer and to delete such e-mails immediately thereafter.

Section 16

Forgotten Assets

If, after the Closing Date, a Party becomes aware of or identifies any tangible
or intangible asset pertaining exclusively to the Business that is owned by any
Seller prior to the Closing Date, such Party shall promptly provide the other
Party with written notice of such matter, and the Sellers shall arrange without
undue delay for the sale and/or transfer of such asset to the Buyer at no cost
for the Buyer.

Section 17

Loans to Shareholders; Collaterals

 

17.1 Loans to Shareholders

The loan granted by BKG Bruckmann & Kreyenborg Granuliertechnik GmbH to
Mr. Theodor Bruckmann in an amount of originally EUR 110,000.00 (with a
remaining value (including interest accrued) of EUR 36,666.00 as of
26 June 2013) will be repaid at Closing by way of a payment of the relevant
amount out of the Purchase Price by the Buyer to BKG Bruckmann & Kreyenborg
Granuliertechnik GmbH for the account of Mr. Theodor Bruckmann.

 

85 | 100



--------------------------------------------------------------------------------

17.2 Release of Guarantees

Kreyenborg GmbH issued a guarantee (Bürgschaft) in favour of Kreyenborg Plant
Technology GmbH & Co. KG details of which are set out in Annex 17.2 (i). BKG
Bruckmann & Kreyenborg GmbH & Co. KG issued a guarantee (Bürgschaft) in favour
of BLS Integration GmbH & Co. KG details of which are set out in Annex 17.2
(ii). With respect to the aforesaid guarantees (the “Guarantees”), the following
shall apply:

 

17.2.1 The Sellers shall procure that Kreyenborg Plant Technology GmbH & Co. KG
and BLS Integration GmbH, as the case may be, will indemnify and hold harmless
the Companies set out above from any liability incurred in connection with the
relevant Guarantee.

 

17.2.2 The Sellers will use their best efforts to replace the Guarantees with
new guarantees at the costs and expenses of the Sellers not later than three
months following the Closing. Until that date, the Sellers shall submit to the
Buyer the original guarantee letters together with written statements issued by
the relevant creditors that no further claim will be made against the relevant
Companies out of or in connection with the Guarantees.

 

17.2.3 If a release of the Guarantees cannot be achieved until the aforesaid
date, e.g. due to a missing consent of the relevant creditor, the Sellers shall,
at their own costs and expenses, submit to the Buyer upon request of the Buyer
appropriate other securities, e.g. bank guarantees (Rückbürgschaften) of a first
class German bank in order to ensure that the Companies will economically be
released from their obligations under the Guarantees.

Section 18

Agreements to be executed prior to or at Closing;

Current Account; Transfer of Pension Obligation

 

18.1 Lease Agreement Coermühle/Münster

The Parties will ensure that at Closing Kreyenborg GmbH and Kreyenborg
Vewaltungen und Beteiligungen GmbH & Co. KG will enter into and agree upon the
long-term lease agreement regarding the premises at Coermühle/Münster
substantially as set out in Annex 2.12.12.

 

86 | 100



--------------------------------------------------------------------------------

18.2 Lease Agreement Hessenweg/Münster

The Parties will ensure that at Closing, BKG Bruckmann & Kreyenborg
Granuliertechnik GmbH and BKI Grundbesitz GmbH & Co. KG will enter into and
agree upon the long-term lease agreement regarding the premises at
Hessenweg/Münster substantially as set out in Annex 2.12.13.

 

18.3 Supply Agreements

The Parties will ensure that at Closing, Kreyenborg Plant Technology GmbH & Co.
KG and Bruckmann Steuerungstechnik GmbH on the one side, and Kreyenborg GmbH and
BKG Bruckmann & Kreyenborg Granuliertechnik GmbH on the other side, enter into
and agree upon supply agreements as set out in Annex 2.12.18.

 

18.4 JONYX Software

The Parties will ensure that Kreyenborg Verwaltungen und Beteiligungen GmbH &
Co. KG on the one side, and Kreyenborg GmbH and BKG Bruckmann & Kreyenborg
Granuliertechnik GmbH on the other side, will enter into and agree upon licence
agreements with respect to the JONYX software as set out in Annex 2.12.19.

 

18.5 Insurance Protection

The Parties agree that the insurance protection of the Companies as presently in
place will be terminated with effect as of the Closing Date. The Buyer will
ensure sufficient insurance protection for periods following Closing at its own
risk and account.

 

18.6 Termination of Agreements as of Closing

The Parties confirm, and the Parties will instruct the Companies accordingly
that, unless specifically agreed in this Agreement, the agreements between the
Companies and the Sellers and Mr. Theodor Bruckmann or other subsidiaries of the
Sellers or Mr. Theodor Bruckmann listed in Annex 18.6, including in particular,
without limitation, the existing lease agreements relating to the production
sites at Coermühle and Hessenweg in Münster as well as the service agreements of
Mr. Jan-Udo Kreyenborg and Mr. Theodor Bruckmann as managing directors of the
Companies, will be terminated by mutual agreement with effect as of the Closing
Date.

 

87 | 100



--------------------------------------------------------------------------------

18.7 Current Account (Verrechnungskonto)

At Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG and Kreyenborg GmbH,
a current account (Verrechnungskonto) is kept by which payments relating to the
lease of real estate and the Assets as well as VAT (in particular payments and
reimbursements with a view to the existing VAT group (umsatzsteuerliche
Organschaft) between these Companies) are booked and settled. The Parties hereby
agree that this current account shall be maintained in accordance with past
practice following Closing as long as bookings have to be made for periods until
Closing, and that the Parties shall keep each other continuously informed about
the status of the current account. Any balance due under the current account
shall be paid by the relevant company to the other company within ten
(10) Business Days upon notification of such payment obligation by the other
relevant company. Upon fulfilling of all payment and filing requirements for
pre-Closing periods, there shall be no more obligation to maintain these
accounts.

 

18.8 Transfer of Pension Obligation

Prior to Closing, the existing pension obligation of Kreyenborg GmbH to
Mr. Jan-Udo Kreyenborg set out in
Annex 2.12.15 will be transferred to another legal entity outside the Companies
(which shall not be sold hereunder) to be designated by Mr. Jan-Udo Kreyenborg
concurrently (Zug um Zug) against payment of an amount of
EUR 1,401,731.00 (corresponding to the net present value (Teilwert) of the
pension obligation as of 31 December 2012 in an amount of EUR 1,338,377.00 as
set out in the report of WIMA Gesellschaft für Wirtschaftsmathematik mbH dated
17 January 2013) plus the increase of this net present value for the period
between 1 January 2013 and 30 June 2013 in an amount of EUR 63,354.00. The
aforesaid payment has already been taken into account in the calculation of the
Base Purchase Price and shall, therefore, not be regarded as a Leakage.

 

88 | 100



--------------------------------------------------------------------------------

18.9 Cooperation of the Parties

The rights of the Parties under this Agreement notwithstanding, from the Closing
onwards the Sellers and the Buyer shall cooperate, and shall procure that their
Affiliates cooperate, with reasonable efforts to provide for a smooth and
expedient transition of the Business to the Buyer.

Section 19

Exclusion and Waiver of all Other Claims, Specific Indemnification

 

19.1 Exclusion and Waiver of all Other Claims

Except as explicitly stated in this Agreement, in particular under Section 4.2,
Section 8, Section 9, Section 17.2 and Section 19 and apart from claims for
specific performance (Erfüllungsansprüche) (and any claims for damages if the
claim for specific performance is not complied with), and to the extent
permissible under mandatory law, any other claims or remedies of the Buyer are
hereby waived and excluded, including in particular, without limitation, claims
based on pre-contractual fault (culpa in contrahendo), breach of contract
(positive Vertragsverletzung or Pflichtverletzung aus dem Schuldverhältnis),
frustration (Störung der Geschäftsgrundlage) or reduction of the purchase price
(Minderung), including in particular, without limitation, any rights and claims
based on Sections 241 para 2, 311 para 2 and 3, 323 et seq., 313, 434 et seq.
German Civil Code (Bürgerliches Gesetzbuch), unless this Agreement explicitly
provides for such a right. Any right to withdraw (Rücktrittsrecht) from this
Agreement or right of rescission (Anfechtung) - regardless of its legal basis -
is hereby waived and excluded, unless this Agreement explicitly provides for
such a right to withdraw or a right of rescission (Anfechtung). Furthermore, the
Buyer hereby waives any and all claims resulting from liability in tort
(deliktische Ansprüche) against the Sellers. The aforesaid waiver shall not
apply to any rights or remedies for fraud (Arglist) or willful misconduct
(Vorsatz).

 

19.2 Specific Indemnification

The Sellers shall indemnify and hold harmless the Buyer and its Affiliates
(including the Companies) from and against any claims and Damages caused by or
arising out of:

 

89 | 100



--------------------------------------------------------------------------------

  (i) the pension obligation of Kreyenborg GmbH towards Mr. Jan-Udo Kreyenborg,
including, for the avoidance of doubt, any pension payable to Mr. Kreyenborg by
any Company and any costs related thereto; and

 

  (ii) the Agreements listed in Annex 18.6 or their termination, provided that
claims arising out of these Agreements and their implementation relating to
periods until Closing shall remain unaffected and shall not lead to any
indemnification claim under this Section.

 

19.3 Limitation Periods

 

19.3.1 Claims resulting from the violation of or non-compliance with the
Sellers’ main obligations (Hauptleistungspflichten) pursuant to this Agreement
and claims relating to the violation by a Seller of the obligations provided in
Section 12 (Confidentiality) shall become time-barred (verjährt) five years
following the Closing.

 

19.3.2 Claims based on Section 19.2 (i) shall become time-barred (verjährt)
thirty years following the Closing.

 

19.3.3 Claims pursuant to Section 19.2 (ii) and any claims relating to any
non-compliance with or violation by any Seller of any covenants provided in this
Agreement (other than a Breach of guarantees and other than Section 12
(Confidentiality)) shall become time-barred (verjährt) three years following the
Closing.

Section 20

Liability Cap

 

20.1 Liability Cap

The Sellers’ liability for any and all claims arising out of and in connection
with this Agreement and its implementation, including in particular, without
limitation, claims under Sections 6, 7, 8 and 19, are limited to a total amount
of EUR 14,325,257.00 (the “Liability Cap”), unless specifically, explicitly and
exhaustively (abschließend) agreed to the contrary in Sections 20.2 and 20.3.

 

90 | 100



--------------------------------------------------------------------------------

20.2 Exceptions to the Liability Cap

The Liability Cap shall not apply to:

 

  (i) claims for specific performance (Erfüllungsansprüche), including as
regards the main obligations of the Sellers under this Agreement
(Hauptleistungspflichten),

 

  (ii) any breaches by the Sellers of the guarantees in Sections 6.1.1 to 6.1.4
(title guarantees with respect to the Companies), 6.1.18 (no Leakage) and 7.1.1
(title guarantees with respect to the Assets),

 

  (iii) claims under Section 11.2.5 (xxv) (no Leakage),

 

  (iv) claims under Section 9 (Taxes), and

 

  (v) claims under Section 19.2,

provided that for all cases (i) to (v), the aggregate liability of the Sellers
shall under no circumstances exceed the Purchase Price.

 

20.3 Fraud and Willful Misconduct

The Liability Cap shall also not apply in cases of fraud (Arglist) or willful
misconduct (Vorsatz), provided that the burden of proof for fraud or willful
misconduct shall be completely with the Buyer.

Section 21

Taxes and Costs

 

21.1 Costs and Expenses of each Party

Each Party shall bear its own costs and expenses in connection with the
preparation, execution and implementation of this Agreement, including any and
all professional fees of their advisors and including costs of representation
(Stellvertretung).

 

91 | 100



--------------------------------------------------------------------------------

21.2 Costs and Taxes relating to the Transfer of the Shares; Merger Control
Costs

Any and all costs for the transfer of the Shares sold according to this
Agreement, and of the transfer of the Assets and the Business Contracts,
including any registration costs, costs of merger control proceedings,
transaction taxes or property acquisition taxes shall be borne by the Buyer.

 

21.3 Capital Gains Taxes

Capital gains taxes (Steuern auf einen Veräußerungsgewinn) arising out of the
sale of the Shares and the Assets and the Business Contracts as set out under
this Agreement shall be borne by the relevant Seller (provided that, for the
avoidance of doubt, any capital gains taxes relating to the sale of the Share
held by Mr. Theodor Bruckmann in BKG Bruckmann & Kreyenborg Granuliertechnik
GmbH will be borne by Mr. Theodor Bruckmann).

 

21.4 Notarial Fees

Notarial fees out of and in connection with this Agreement and the transfer of
the Shares shall be borne by the Buyer.

Section 22

Designation of new Buyer(s); Guarantee of Ultimate Parent

 

22.1 Designation of new Buyer(s)

The Buyer shall be entitled to designate no later than ten (10) Business Days
prior to Closing vis-à-vis the Sellers one or more wholly-owned direct or
indirect subsidiaries of the Buyer (for the avoidance of doubt, not including
the Companies) as the buyer(s) pursuant to this Agreement. Such designated
entity/ies shall then be the Buyer(s) under this Agreement and shall be deemed
to have been the Buyer(s) with all its rights and obligations as of the date
hereof, and the original Buyer shall then become the Buyers’ Guarantor pursuant
to Section 22.3 below and shall then remain a Party to this Agreement as
Guarantor.

 

92 | 100



--------------------------------------------------------------------------------

22.2 Requirements for Designation

The designation shall be made by way of a joint notice, or by way of a notarial
instrument (if requested by either Party), signed by the original Buyer and the
designated Buyer(s), indicating (i) for which Shares and/or Assets and the
Business Contracts the new buyer(s) shall become the Buyers under this
Agreement, provided that the Shares of a single Company and all Assets and
Business Contracts, respectively, may only be allocated to a single new buyer,
unless specifically agreed to the contrary by the Sellers, and (ii) the
addresses of the new buyers being relevant under Section 25, and shall be sent
to the Sellers with a copy to the acting notary.

 

22.3 Guarantor

With respect to all claims of the Sellers against one, several or all of the
Buyers (designated in accordance with Section 22.1) out of and in connection
with this Agreement and its implementation, Nordson Corporation hereby assumes
the independent guarantee as primary obligor (Selbständiges Garantieversprechen,
Section 311 para 1 German Civil Code/Bürgerliches Gesetzbuch). Nordson
Corporation and the Buyers, as the case may be, shall be jointly and severally
liable (gesamtschuldnerische Haftung).

Section 23

No right to set-off; Liability of the Sellers;

Transfer of Rights and Obligations; Exercise of Rights;

Payments by the Sellers as Reduction of the Purchase Price

 

23.1 No Rights to Set off/No Rights of Retention

Except as otherwise provided in this Agreement, neither Party to this Agreement
shall be entitled to set off (aufrechnen) or net off (verrechnen) its claims
against any claims of the respective other Party or to exercise any rights of
retention (Zurückbehaltungsrecht), except for claims which are undisputed or res
iudicata.

 

93 | 100



--------------------------------------------------------------------------------

23.2 Liability of the Sellers

The Sellers shall be jointly and severally liable (gesamtschuldnerische Haftung)
for all claims for payment of the Buyer against any of the Sellers out of and in
connection with this Agreement and its implementation.

 

23.3 Transfer of Rights and Obligations

This Agreement as well as the rights and obligations resulting therefrom shall
not be transferable either in whole or in part without the prior written consent
of the respective other Party by way of a legal transaction.

 

23.4 Exercise of Rights of Several Buyers

If and to the extent this Agreement provides for more than one Buyer or a Buyer
and the Guarantor being entitled to exercise a right out of and in connection
with this Agreement, the Buyers and/or the Guarantor, as the case may be, may
exercise such rights only jointly (gemeinsam) and accordingly (einheitlich).

 

23.5 Exercise of Rights of the Sellers

If and to the extent this Agreement provides for more than one Seller being
entitled to exercise a right out of and in connection with this Agreement, such
Sellers may exercise their rights out of and in connection with this Agreement
and its implementation only jointly (gemeinsam) and accordingly (einheitlich).

 

23.6 Payments by the Sellers as Reduction of the Purchase Price

Any payments made by any of the Sellers to the Buyer and/or the Companies under
this Agreement shall be qualified and treated as a reduction of the Purchase
Price.

 

23.7 Consent of Mrs. Elisabeth Maria Kreyenborg

The consent of Mrs. Elisabeth Maria Kreyenborg according to Section 1365 German
Civil Code (BGB) has been obtained as a matter of precaution and is attached
hereto as Annex 23.7.

 

94 | 100



--------------------------------------------------------------------------------

Section 24

Confidentiality; Statements to the Press

 

24.1 Confidentiality

The Parties will treat the existence and the content of this Agreement
confidential vis-à-vis third parties if and to the extent they are not obliged
to disclose or if the disclosure is necessary for the conclusion and/or the
implementation of this Agreement. The Parties shall take all reasonable measures
even in such case to guarantee the confidentiality with regard to the existence
and the content of this Agreement to the maximum possible extent. The obligation
of the Parties under Section 24.1 shall terminate on the tenth
(10th) anniversary of the Closing Date. For the avoidance of doubt,
notwithstanding anything of the foregoing, the Buyer and its Affiliates shall be
permitted to make any and all filings and announcements they are required to
make by applicable laws, without the consent of the Sellers.

 

24.2 Statements to the Press

The Parties shall agree on any statements to the press (other than the
announcements the Buyer and its Affiliates are required to make in accordance
with applicable laws) and any additional information to be communicated to the
press or any other third party if and to the extent the sale of the Shares
and/or Assets and Business Contracts is concerned.

Section 25

Notices

 

25.1 Addresses

Notices in connection with this Agreement shall be sent exclusively to the
following addresses:

Notices to the Sellers:

Mr. Jan-Udo Kreyenborg

Pröbstingstrasse 32

D-48157 Münster

Germany

e-mail: j.kreyenborg@versanet.de

 

95 | 100



--------------------------------------------------------------------------------

Kreyenborg Verwaltungen und Beteiligungen GmbH & Co. KG

Att.: Mr. Jan-Udo Kreyenborg

Pröbstingstrasse 32

D-48157 Münster

Germany

e-mail: j.kreyenborg@versanet.de

Notices to Kreyenborg Verwaltungs-GmbH:

Kreyenborg Verwaltungs-GmbH

Att.: Mr. Jan-Udo Kreyenborg

Pröbstingstrasse 32

D-48157 Münster

Germany

e-mail: j.kreyenborg@versanet.de

in case of notices to the Sellers and/or to Kreyenborg Verwaltungs-GmbH with a
courtesy copy to:

FRANZ RECHTSANWÄLTE Partnerschaftsgesellschaft

Att. Dr. André Kowalski

Kaistrasse 16A

D-40221 Düsseldorf

Germany

Fax: +49 211 157676 76

e-mail: kowalski@franzlegal.com

Notices to the Buyer (including any buyer designated in accordance with
Section 22.1):

Nordson Corporation

Att. Mr. Robert Veillette

Vice President and General Counsel

28601 Clemens Road

Westlake, Ohio 44145

United States of America

e-mail: rveillette@nordson.com

 

96 | 100



--------------------------------------------------------------------------------

in case of notices to the Buyer (including any buyer designated in accordance
with Section 22.1) with a courtesy copy to:

Jones Day

Att: Adriane Sturm

Prinzregentenstrasse 11

D-80538 Munich

Germany

Fax: +49 89 20 60 42 293

Email: austurm@jonesday.com

 

25.2 Changes of Addresses

The above-mentioned addresses shall continue to be effective until a Party
notifies the other Parties of any changes by registered mail.

 

25.3 Form of Notices

All notices or any other notifications shall be made in writing (Textform oder
Schriftform), delivered by hand, registered mail or by courier using an
internationally recognized courier company, or by fax or by way of pdf-email
attachment, provided that such email attachment bears the letterhead of the
sending Party and a signature, and to the above-mentioned addresses.

 

25.4 Effectiveness of Notices

A notice shall be effective upon receipt and the opportunity to obtain knowledge
of contents (Zugang) by the respective Party pursuant to Section 25.3 and shall
be deemed to have occurred (i) at delivery, if delivered by hand, registered
mail or courier, (ii) at transmission, if delivered by facsimile, provided that
the person sending the facsimile shall have received a transmission receipt
confirming a successful transmission thereof, (iii) at transmission if delivered
by pdf-email attachment, provided that the person sending the email shall not
have received an out-of-office reply and shall have received a transmission
receipt confirming a successful transmission thereof.

 

97 | 100



--------------------------------------------------------------------------------

25.5 Notices to One of the Sellers or One of Several Buyers

Notices to one of the Sellers or to Kreyenborg Verwaltungs-GmbH shall be deemed
to be served properly also if they have been served only to Mr. Jan-Udo
Kreyenborg. Notices to one of the Buyers shall be deemed to be served properly
also if they have been served to Nordson Corporation. The right of the other
Parties to effect formal services also at the addresses of the other Buyers or
of the Guarantor shall remain unaffected.

Section 26

Arbitration

 

26.1 Arbitration

Any and all disputes arising out of or in connection with this Agreement and its
implementation or its validity shall be finally settled in accordance with the
Arbitration Rules of the German Institution of Arbitration e.V. (DIS Deutsche
Institution für Schiedsgerichtsbarkeit e.V.) in its respective version without
recourse to the ordinary courts of law. The arbitration tribunal consists of
three (3) arbitrators which shall be admitted to the bar in Germany (Zulassung
als Rechtsanwalt) and shall have a substantial experience in M&A transactions.
The arbitration tribunal shall also decide on the validity, legality and
interpretation of the arbitration clause itself.

 

26.2 Place of Arbitration; Language

The arbitration proceedings shall take place in Düsseldorf and shall be
conducted in the English language. The right of each party to submit documents
as evidence in any other language without official translation shall remain
unaffected.

 

26.3 Multi-Party Arbitration

For the purposes of this arbitration clause and of the arbitration proceedings,
the Sellers on one side, and the Buyers and the Guarantor on the other side
shall be deemed to be one and the same party and shall be under the obligation
to act accordingly.

 

98 | 100



--------------------------------------------------------------------------------

26.4 Ordinary Courts

The ordinary courts of Münster (Westphalia), Germany, shall have jurisdiction
for all disputes arising out of and in connection with this Agreement and its
implementation which do not fall into the competence of the arbitration
tribunal.

Section 27

Miscellaneous

 

27.1 Applicable Law

This Agreement shall exclusively be subject to and shall be construed in
accordance with the laws of the Federal Republic of Germany, without regard to
principles of conflict of laws. The provisions of the International Convention
of the Sale of Goods and any similar international uniform laws shall not apply.

 

27.2 Amendments or Supplements to this Agreement

Amendments or supplements to this Agreement shall be made in writing and with
express reference to this Agreement unless any other form is required. The same
shall apply with respect to any change of this clause itself.

 

27.3 Definition of “Business Day”

“Business Day” means any day (other than a Saturday or Sunday) on which banks in
the city of Düsseldorf and in Cleveland, Ohio, are open for the transaction of
normal banking business.

 

27.4 Headings; Term “including” and similar Terms

The headings and sub-headings of the sections contained herein are for
convenience and reference purposes only and shall not affect the meaning,
construction or interpretation of any of the provisions hereof. The words
“including,” “include”, “in particular” and terms of a similar effect shall not
be deemed to limit the general effect of the words that precede them.

 

99 | 100



--------------------------------------------------------------------------------

27.5 Annexes

All Annexes are integral parts of this Agreement.

 

27.6 Language of this Agreement; Interpretation

This Agreement is executed in the English language. Where a German term has been
inserted in parenthesis or italics it alone (and not the English term to which
it relates) shall be authoritative for the purpose of the interpretation of the
relevant English term in this Agreement.

 

27.7 Exclusion of Section 203 German Civil Code

With respect to all claims out of and in connection with this Agreement and its
implementation, Section 203 German Civil Code (Bürgerliches Gesetzbuch) shall
not apply, unless the Parties agree in writing that the expiry period shall be
suspended based on pending settlement negotiations.

 

27.8 Severability Clause

Should any provision of this Agreement in whole or in part be or become invalid,
impracticable or unenforceable, the validity of the other provisions shall not
be affected thereby. In such a case, the invalid, impracticable or unenforceable
provision shall be deemed to be replaced by a provision which, to the extent
admissible according to the applicable laws, comes closest to the purpose of the
invalid, impracticable or unenforceable provision. The same shall apply with
respect to any omissions contained in this Agreement.

*     *     *

 

100 | 100